 

Exhibit 10.1

 



OFFICE LEASE

 

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between HUDSON SKYWAY LANDING, LLC, a Delaware limited liability
company (“Landlord”), and LION BIOTECHNOLOGIES, INC., a Nevada
corporation(“Tenant”). The following exhibits are incorporated herein and made a
part hereof: Exhibit A (Outline of Premises); Exhibit B (Work Letter); Exhibit C
(Form of Confirmation Letter); Exhibit D (Rules and Regulations); Exhibit E
(Judicial Reference); Exhibit F (Additional Provisions) and Exhibit G (Outline
and Location of Building Signage).

 

1BASIC LEASE INFORMATION.

 

  1.1 Date: August 4, 2016             1.2 Premises.                 1.2.1
“Building”: 999 Skyway Road, San Carlos, California, commonly known as Skyway
Landing II.               1.2.2 “Premises”: Subject to Section 2.1.1,
8,733 rentable square feet of space located on the first floor of the Building
and commonly known as Suite No. 150, the outline and location of which is set
forth in Exhibit A.  If the Premises include any floor in its entirety, all
corridors and restroom facilities located on such floor shall be considered part
of the Premises.               1.2.3 “Property”: The Building, the parcel(s) of
land upon which it is located, and, at Landlord’s discretion, any parking
facilities and other improvements serving the Building and the parcel(s) of land
upon which such parking facilities and other improvements are located.          
    1.2.4 “Project”: The Property or, at Landlord’s discretion, any project
containing the Property and any other land, buildings or other improvements.    
        1.3 Term                 1.3.1 Term: The term of this Lease (the “Term”)
shall begin on the Commencement Date and expire on the Expiration Date (or any
earlier date on which this Lease is terminated as provided herein).            
  1.3.2 “Commencement Date”: The earlier of (i) the first date on which Tenant
conducts business in the Premises, or (ii) the date on which the Tenant
Improvement Work (defined in Exhibit B) is Substantially Complete (defined in
Exhibit B), which is anticipated to be October 21, 2016.  Notwithstanding the
foregoing, Tenant may enter the Premises before the Commencement Date, solely
for the purpose of installing telecommunications and data cabling, equipment,
furnishings and other personal property in the Premises.  Other than the
obligation to pay Monthly Rent, all of Tenant’s obligations hereunder shall
apply during any period of such early entry.  Notwithstanding the foregoing,
Landlord may limit, suspend or terminate Tenant’s rights to enter the Premises
early pursuant to this section if Landlord reasonably determines that such entry
is endangering individuals working in the Premises or is delaying completion of
the Tenant Improvement Work.  Notwithstanding any contrary provision hereof, if
the Commencement Date does not occur on or before the Outside Completion Date
(defined below), Tenant, as its sole remedy, shall be entitled to an abatement
of Base Rent, beginning on the date immediately following the conclusion of the
Base Rent Abatement Period (defined in Section 1.4 below), in the amount of
$1,251.73 for each day in the period beginning on the Outside Completion Date
and ending on the date immediately preceding the Commencement Date.  As used
herein, “Outside Completion Date” means November 1, 2016; provided, however,
that the Outside Completion Date shall be postponed by one (1) day for each day,
if any, by which the Substantial Completion of the Tenant Improvement Work is
delayed by any event of Force Majeure.               1.3.3 “Expiration Date”:
The last day of the 54th full calendar month beginning on the Commencement Date;
provided, however, that if the Commencement Date is not the first day of a
month, then the Expiration Date shall be the last day of the 54th full calendar
month beginning immediately after the Commencement Date.

 



 

 

 



    1.4 “Base Rent”:          

Period During

Term

Annual Base Rent Per Rentable Square Foot (rounded to the nearest 100th of a
dollar) Monthly Base
Rent Per Rentable
Square Foot
(rounded to the
nearest 100th of a dollar) Monthly
Installment
of Base Rent                     Commencement Date through last day of 12th full
calendar month of Term $51.60 $4.30 $37,551.90                     13th through
24th full calendar months of Term $53.15 $4.43 $38,678.46                    
25th through 36th full calendar months of Term $54.74 $4.56 $39,838.81          
          37th through 48th full calendar months of Term $56.38 $4.70 $41,033.98
                    49th full calendar month of Term through Expiration Date
$58.08 $4.84 $42,264.99



 



 

 

 

Notwithstanding the foregoing, Base Rent shall be abated, in the amount of
$37,551.90 per month, for the first two full calendar months of the Term (the
“Base Rent Abatement Period”); provided, however, that if a Default (defined in
Section 19.1) exists when any such abatement would otherwise apply, such
abatement shall be deferred until the date, if any, on which such Default is
cured.

 

  1.5 “Base Year” for Expenses: Calendar year 2017.             “Base Year” for
Taxes: Calendar year 2017.           1.6 “Tenant’s Share”: 7.3699% (based upon a
total of 118,496 rentable square feet in the Building), subject to
Section 2.1.1.           1.7 “Permitted Use”: General office use consistent with
a first-class office building.           1.8. “Security Deposit”: $75,000.00, as
more particularly described in Section 21. Notwithstanding the foregoing, if no
Default occurs on or before the second anniversary of the Commencement Date,
then, upon written request from Tenant delivered not earlier than such
anniversary:  (a) the amount of the Security Deposit shall be reduced to
$50,000.00, and (b) Landlord, within 30 days after such request, shall return to
Tenant the portion of the Security Deposit exceeding such reduced amount;
provided, however, that no such reduction shall occur and no such return shall
be required if a Default occurs before the earlier of (i) the date on which such
return occurs, or (ii) or the date occurring 30 days after such request.        
  Prepaid Base Rent: $37,551.90, as more particularly described in Section 3.  
        1.9 Parking:

 

29 unreserved parking spaces, at the rate of $00.00 per space per month.

          1.10 Address of Tenant:

Before the Commencement Date:

 

112 West 34th Street, 18th Floor

New York, NY 10120

 

From and after the Commencement Date: the Premises.

          1.11 Address of Landlord:



Hudson Skyway Landing, LLC

c/o Hudson Pacific Properties

950 Tower Lane, Suite 1800

Foster City, California 94404

Attn: Building manager

 

with copies to:

 

Hudson Skyway Landing, LLC

c/o Hudson Pacific Properties

950 Tower Lane, Suite 1800

Foster City, California 94404

Attn: Managing Counsel

 

and

 

Hudson Skyway Landing, LLC

c/o Hudson Pacific Properties

11601 Wilshire Boulevard, Suite 900

Los Angeles, California 90025

Attn: Lease Administration

          1.12 Broker(s): Cushman & Wakefield (“Tenant’s Broker”), representing
Tenant, and Newmark Cornish & Carey (“Landlord’s Broker”), representing
Landlord.           1.13

Building HVAC Hours and Holidays:



“Building HVAC Hours” means 8:00 a.m. to 6:00 p.m., Monday through Friday,
excluding the day of observation of New Year’s Day, Presidents Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and, at
Landlord’s discretion, any other locally or nationally recognized holiday that
is observed by other Comparable Buildings (defined in Section 25.10)
(collectively, “Holidays”).

          1.14 “Tenant Improvements”: Defined in Exhibit B, if any.          
1.15 “Guarantor”: None.

 



 

 

 

2 PREMISES AND COMMON AREAS.

 

2.1 The Premises.

 

2.1.1 Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6; provided, however, that Landlord may from time to time re-measure
the Premises and/or the Building in accordance with any generally accepted
measurement standards selected by Landlord and adjust Tenant’s Share based on
such re-measurement; provided further, however, that any such re-measurement
shall not affect the amount of Base Rent payable for, or the amount of any
tenant allowance applicable to, the initial Term. At any time Landlord may
deliver to Tenant a notice substantially in the form of Exhibit C, as a
confirmation of the information set forth therein. Tenant shall execute and
return (or, by notice to Landlord, reasonably object to) such notice within 20
days after receiving it, and if Tenant fails to do so, Tenant shall be deemed to
have executed and returned it without exception.

 

2.1.2 Except as expressly provided herein (including, without limitation,
Exhibit B hereto), the Premises are accepted by Tenant in their configuration
and condition existing on the date hereof, without any obligation of Landlord to
perform or pay for any alterations to the Premises, and without any
representation or warranty regarding the configuration or condition of the
Premises, the Building or the Project or their suitability for Tenant’s
business. Landlord shall deliver the Premises to Tenant with the floors cleared
of trash and swept. Nothing in this Section 2.1.2 shall limit Landlord’s
obligations under Sections 5 and/or 7.1 hereof.

 

2.2 Common Areas. Tenant may use, in common with Landlord and other parties and
subject to the Rules and Regulations (defined in Exhibit D), any portions of the
Property that are designated from time to time by Landlord for such use (the
“Common Areas”).

 

3 RENT. Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction (except as otherwise explicitly set forth
herein), at the place Landlord may designate from time to time, in money of the
United States of America that, at the time of payment, is legal tender for the
payment of all obligations. As used herein, “Additional Rent” means all amounts,
other than Base Rent, that Tenant is required to pay Landlord hereunder. Monthly
payments of Base Rent and monthly payments of Additional Rent for Expenses
(defined in Section 4.2.2), and Taxes (defined in Section 4.2.3) (collectively,
“Monthly Rent”) shall be paid in advance on or before the first day of each
calendar month during the Term; provided, however, that the installment of Base
Rent for the first full calendar month for which Base Rent is payable hereunder
shall be paid upon Tenant’s execution and delivery hereof. Except as otherwise
provided herein, all other items of Additional Rent shall be paid within 30 days
after Landlord’s request for payment. Rent for any partial calendar month shall
be prorated based on the actual number of days in such month. Without limiting
Landlord’s other rights or remedies, (a) if any installment of Rent is not
received by Landlord or its designee within five (5) business days after its due
date, Tenant shall pay Landlord a late charge equal to 5% of the overdue amount
(provided, however, that such late charge shall not apply to any such
delinquency unless either (i) such delinquency is not cured within five (5)
business days after notice from Landlord, or (ii) Tenant previously received
notice from Landlord of a delinquency that occurred earlier in the same calendar
year); and (b) any Rent that is not paid within 10 days after its due date shall
bear interest, from its due date until paid, at the lesser of 10% per annum or
the highest rate permitted by Law (defined in Section 5). Tenant’s covenant to
pay Rent is independent of every other covenant herein.

 



 

 

 

4 EXPENSES AND TAXES.

 

4.1 General Terms. In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of any amount (the “Expense Excess”) by
which Expenses for such Expense Year exceed Expenses for the Base Year, plus
(b) Tenant’s Share of any amount (the “Tax Excess”) by which Taxes for such
Expense Year exceed Taxes for the Base Year. No decrease in Expenses or Taxes
for any Expense Year below the corresponding amount for the Base Year shall
entitle Tenant to any decrease in Base Rent or any credit against amounts due
hereunder. Tenant’s Share of the Expense Excess and Tenant’s Share of the Tax
Excess for any partial Expense Year shall be prorated based on the number of
days in such Expense Year.

 

4.2 Definitions. As used herein, the following terms have the following
meanings:

 

4.2.1 “Expense Year” means each calendar year (other than the Base Year and any
preceding calendar year) in which any portion of the Term occurs.

 

4.2.2 “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during the Base Year or any Expense Year because of or in connection
with the ownership, management, maintenance, security, repair, replacement,
restoration or operation of the Property. Landlord shall act in a reasonable
manner in incurring Expenses. Expenses shall include (i) the cost of supplying
all utilities, the cost of operating, repairing, maintaining and renovating the
utility, telephone, mechanical, sanitary, storm-drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections, the cost of
contesting any Laws that may affect Expenses, and the costs of complying with
any governmentally-mandated transportation-management or similar program;
(iii) the cost of all insurance premiums and deductibles; (iv) the cost of
landscaping and relamping; (v) the cost of parking-area operation, repair,
restoration, and maintenance; (vi) a management fee in the amount (which fee may
be imputed if Landlord has internalized management or otherwise acts as its own
property manager and which fee is hereby acknowledged to be reasonable) of not
less than 3% of gross annual receipts from the Property (excluding the
management fee), together with other fees and costs, including consulting fees,
legal fees and accounting fees, of all contractors and consultants in connection
with the management, operation, maintenance and repair of the Property;
(vii) the fair rental value of any management office space; (viii) wages,
salaries and other compensation, expenses and benefits, including taxes levied
thereon, of all persons engaged in the operation, maintenance and security of
the Property, and costs of training, uniforms, and employee enrichment for such
persons; (ix) the costs of operation, repair, maintenance and replacement of all
systems and equipment (and components thereof) of the Property; (x) the cost of
janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in Common Areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing; (xi) rental
or acquisition costs of supplies, tools, equipment, materials and personal
property used in the maintenance, operation and repair of the Property;
(xii) the cost of capital improvements or any other items that are (A) intended
to reduce current or future Expenses or enhance the safety or security of the
Property or its occupants, or (B) required under any Law (except to the extent
that such Law was in effect and required the installation of such capital
improvements or other items before the date hereof); (xiii) intentionally
omitted; and (xiv) payments under any existing or future reciprocal easement
agreement, transportation management agreement, cost-sharing agreement or other
covenant, condition, restriction or similar instrument affecting the Property.

 

Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be included in Expenses only if paid or accrued after
the Base Year and shall be amortized (including actual or imputed interest on
the amortized cost) over the lesser of (i) the useful life of the item purchased
through such capital expenditure, as reasonably determined by Landlord, or
(ii) the period of time that Landlord reasonably estimates will be required for
any Expense savings resulting from such capital expenditure to equal such
capital expenditure; provided, however, that any capital expenditure that is
included in Expenses solely on the grounds that it is intended to reduce current
or future Expenses shall be so amortized over the period of time described in
the preceding clause (ii)); (b) depreciation; (c) principal payments of mortgage
or other non-operating debts of Landlord; (d) costs of repairs to the extent
Landlord is reimbursed by insurance or condemnation proceeds; (e) except as
provided in clause (xiii) above, costs of leasing space in the Building,
including brokerage commissions, lease concessions, rental abatements and
construction allowances granted to specific tenants; (f) costs of selling,
financing or refinancing the Building; (g) fines, penalties or interest
resulting from late payment of Taxes or Expenses; (h) organizational expenses of
creating or operating the entity that constitutes Landlord; (i) damages paid to
Tenant hereunder or to other tenants of the Building under their respective
leases; (j) amounts (other than management fees) paid to Landlord’s affiliates
for services, but only to the extent such amounts exceed the prices charged for
such services by parties having similar skill and experience; (k) fines or
penalties resulting from any violations of Law, negligence or willful misconduct
of Landlord or its employees, agents or contractors; (l) advertising and
promotional expenses; (m) Landlord’s charitable and political contributions; (n)
ground lease rental; (o) attorney’s fees and other expenses incurred in
connection with negotiations or disputes with tenants or other occupants of the
Building; (p) costs of services or benefits made available to other tenants of
the Building but not to Tenant; (q) costs of purchasing or leasing major
sculptures, paintings or other artwork (as opposed to decorations purchased or
leased by Landlord for display in the Common Areas of the Building); (r) any
expense for which Landlord has received actual reimbursement from a third party
(other than from a tenant of the Building pursuant to its lease); (s) costs of
curing defects in design or original construction of the Property; (t) costs
that Landlord is entitled to recover under a warranty, except to the extent it
would not be fiscally prudent to pursue legal action to recover such costs;
(u) expenses (other than Parking Expenses (defined below)) of operating any
commercial concession at the Project; (v) Parking Expenses (defined below),
except to the extent Parking Expenses exceed parking revenues on an annual basis
(as used herein, “Parking Expenses” means costs of operating, maintaining and
repairing the Parking Facility, including costs of parking equipment, tickets,
supplies, signs, cleaning, resurfacing, restriping, parking-garage management
fees, and the wages, salaries, employee benefits and taxes for individuals
working exclusively in the Parking Facility; provided, however, that Parking
Expenses shall exclude (i) capital expenses, and (ii) costs of electricity,
janitorial service, elevator maintenance and insurance); (w) reserves; (x) bad
debt expenses; (y) costs of cleaning up Hazardous Materials, except for routine
cleanup performed as part of the ordinary operation and maintenance of the
Property (as used herein, “Hazardous Materials” means any material now or
hereafter defined or regulated by any Law or governmental authority as
radioactive, toxic, hazardous, or waste, or a chemical known to the state of
California to cause cancer or reproductive toxicity, including (1) petroleum and
any of its constituents or byproducts, (2) radioactive materials, (3) asbestos
in any form or condition, and (4) materials regulated by any of the following,
as amended from time to time, and any rules promulgated thereunder: the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.
§§6901, et seq.; the Toxic Substances Control Act, 15 U.S.C. §§2601, et seq.;
the Clean Water Act, 33 U.S.C. §§1251 et seq; the Clean Air Act, 42 U.S.C.
§§7401 et seq.;The California Health and Safety Code; The California Water Code;
The California Labor Code; The California Public Resources Code; and The
California Fish and Game Code.); or (z) wages, salaries, fees or fringe benefits
(“Labor Costs”) paid to executive personnel or officers or partners of Landlord
(provided, however, that if such individuals provide services directly related
to the operation, maintenance or ownership of the Property that, if provided
directly by a general manager or property manager or his or her general support
staff, would normally be chargeable as an operating expense of a comparable
office building, then the Labor Costs of such individuals may be included in
Expenses to the extent of the percentage of their time that is spent providing
such services to the Property).

 



 

 

 

If, during any portion of the Base Year or any Expense Year, the Building is not
100% occupied (or a service provided by Landlord to Tenant is not provided by
Landlord to a tenant that provides such service itself, or any tenant of the
Building is entitled to free rent, rent abatement or the like), Expenses for
such year shall be determined as if the Building had been 100% occupied (and all
services provided by Landlord to Tenant had been provided by Landlord to all
tenants, and no tenant of the Building had been entitled to free rent, rent
abatement or the like) during such portion of such year. Notwithstanding any
contrary provision hereof, Expenses for the Base Year shall exclude (a) any
market-wide cost increases resulting from extraordinary circumstances, including
Force Majeure (defined in Section 25.2), boycotts, strikes, conservation
surcharges, embargoes or shortages, and (b) at Landlord’s option, the cost of
any repair or replacement that Landlord reasonably expects will not recur on an
annual or more frequent basis.

 

4.2.3 “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during the Base Year or any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing or operation of the Property.
Taxes shall include (a) real estate taxes; (b) general and special assessments;
(c) transit taxes; (d) leasehold taxes; (e) personal property taxes imposed upon
the fixtures, machinery, equipment, apparatus, systems, appurtenances, furniture
and other personal property used in connection with the Property; (f) any tax on
the rent, right to rent or other receipts from any portion of the Property or as
against the business of leasing any portion of the Property; (g) any assessment,
tax, fee, levy or charge imposed by any governmental agency, or by any
non-governmental entity pursuant to any private cost-sharing agreement, in order
to fund the provision or enhancement of any fire-protection, street-, sidewalk-
or road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); and (h) payments in lieu of taxes under any tax increment financing
agreement, abatement agreement, agreement to construct improvements, or other
agreement with any governmental body or agency or taxing authority. Any costs
and expenses (including reasonable attorneys’ and consultants’ fees) incurred in
attempting to protest, reduce or minimize Taxes shall be included in Taxes for
the year in which they are incurred. Notwithstanding any contrary provision
hereof, Taxes shall exclude (i) all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, transfer taxes,
estate taxes, federal and state income taxes, and other taxes to the extent
(x) applicable to Landlord’s general or net income (as opposed to rents or
receipts attributable to operations at the Property), or (y) measured solely by
the square footage, rent, fees, services, tenant allowances or similar amounts,
rights or obligations described or provided in or under any particular lease,
license or similar agreement or transaction at the Building; (ii) any Expenses,
and (iii) any items required to be paid or reimbursed by Tenant under
Section 4.5. If any assessment included in Taxes can be paid by Landlord in
installments, such assessment shall not be included in Taxes in any calendar
year in an amount exceeding that which would be included in Taxes in such
calendar year if such assessment were paid in the maximum number of installments
permitted by Law.

 



 

 

 

4.3 Allocation. Landlord, in its reasonable discretion, may equitably allocate
Expenses among office, retail or other portions or occupants of the Property. If
Landlord incurs Expenses or Taxes for the Property together with another
property, Landlord, in its reasonable discretion, shall equitably allocate such
shared amounts between the Property and such other property.

 

4.4 Calculation and Payment of Expense Excess and Tax Excess.

 

4.4.1 Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord shall
give to Tenant, after the end of each Expense Year, a statement (the
“Statement”) setting forth the actual Expenses, Taxes, Expense Excess and Tax
Excess for such Expense Year. If the amount paid by Tenant for such Expense Year
pursuant to Section 4.4.2 is less or more than the sum of Tenant’s Share of the
actual Expense Excess plus Tenant’s Share of the actual Tax Excess (as such
amounts are set forth in such Statement), Tenant shall pay Landlord the amount
of such underpayment, or receive a credit in the amount of such overpayment,
with or against the Rent then or next due hereunder; provided, however, that if
this Lease has expired or terminated and Tenant has vacated the Premises, Tenant
shall pay Landlord the amount of such underpayment, or Landlord shall pay Tenant
the amount of such overpayment (less any Rent due), within 30 days after
delivery of such Statement. Any failure of Landlord to timely deliver the
Statement for any Expense Year shall not diminish either party’s rights under
this Section 4. Notwithstanding the foregoing, if Landlord fails to furnish a
Statement by April 30 of the second (2nd) calendar year following the Expense
Year to which such Statement applies, Tenant shall not be required to pay
Landlord any underpayment for such Expense Year, except as provided in
Section 4.4.3.

 

4.4.2 Statement of Estimated Expenses and Taxes. Landlord shall give to Tenant,
for each Expense Year, a statement (the “Estimate Statement”) setting forth
Landlord’s reasonable estimates of the Expenses, Taxes, Expense Excess (the
“Estimated Expense Excess”) and Tax Excess (the “Estimated Tax Excess”) for such
Expense Year. Upon receiving an Estimate Statement, Tenant shall pay, with its
next installment of Base Rent, an amount equal to the excess of (a) the amount
obtained by multiplying (i) the sum of Tenant’s Share of the Estimated Expense
Excess plus Tenant’s Share of the Estimated Tax Excess (as such amounts are set
forth in such Estimate Statement), by (ii) a fraction, the numerator of which is
the number of months that have elapsed in the applicable Expense Year (including
the month of such payment) and the denominator of which is 12, over (b) any
amount previously paid by Tenant for such Expense Year pursuant to this
Section 4.4.2. Until Landlord delivers a new Estimate Statement (which Landlord
may do at any time), Tenant shall pay monthly, with the monthly Base Rent
installments, an amount equal to one-twelfth (1/12) of the sum of Tenant’s Share
of the Estimated Expense Excess plus Tenant’s Share of the Estimated Tax Excess,
as such amounts are set forth in the previous Estimate Statement. Landlord shall
use reasonable efforts to deliver, on or before January 1 of each Expense Year
(or, if later, the Commencement Date), an Estimate Statement for such Expense
Year. Any failure of Landlord to timely deliver any Estimate Statement shall not
diminish Landlord’s rights to receive payments and revise any previous Estimate
Statement under this Section 4.

 

4.4.3 Retroactive Adjustment of Taxes. Notwithstanding any contrary provision
hereof, if, after Landlord’s delivery of any Statement, an increase or decrease
in Taxes occurs for the applicable Expense Year or for the Base Year (whether by
reason of reassessment, error, or otherwise), Taxes for such Expense Year or the
Base Year, as the case may be, and the Tax Excess for such Expense Year shall be
retroactively adjusted. If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Tax Excess, Tenant
shall pay Landlord the amount of such underpayment, or receive a credit in the
amount of such overpayment, with or against the Rent then or next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.

 

4.5 Charges for Which Tenant Is Directly Responsible. Notwithstanding any
contrary provision hereof, Tenant, promptly upon demand, shall pay (or if paid
by Landlord, reimburse Landlord for) each of the following to the extent levied
against Landlord or Landlord’s property: (a) any tax based upon or measured by
(i) the cost or value of Tenant’s trade fixtures, equipment, furniture or other
personal property, or (ii) the cost or value of the Leasehold Improvements
(defined in Section 7.1) to the extent such cost or value exceeds that of a
Building-standard build-out, as determined by Landlord; (b) any rent tax, sales
tax, service tax, transfer tax, value added tax, use tax, business tax, gross
income tax, gross receipts tax, or other tax, assessment, fee, levy or charge
measured solely by the square footage, Rent, services, tenant allowances or
similar amounts, rights or obligations described or provided in or under this
Lease; (c) any tax assessed upon the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of any portion of
the Property; and (d) any tax assessed on this transaction or on any document to
which Tenant is a party that creates an interest or estate in the Premises.

 



 

 

 

4.6 Books and Records. Within 90 days after receiving any Statement (the “Review
Notice Period”), Tenant may give Landlord notice (“Review Notice”) stating that
Tenant elects to review Landlord’s calculation of the Expense Excess and/or Tax
Excess for the Expense Year to which such Statement applies and identifying with
reasonable specificity the records of Landlord reasonably relating to such
matters that Tenant desires to review. Within a reasonable time after receiving
a timely Review Notice (and, at Landlord’s option, an executed confidentiality
agreement as described below), Landlord shall deliver to Tenant, or make
available for inspection at a location reasonably designated by Landlord, copies
of such records. Within 60 days after such records are made available to Tenant
(the “Objection Period”), Tenant may deliver to Landlord notice (an “Objection
Notice”) stating with reasonable specificity any objections to the Statement, in
which event Landlord and Tenant shall work together in good faith to resolve
Tenant’s objections. Tenant may not deliver more than one Review Notice or more
than one Objection Notice with respect to any Statement. If Tenant fails to give
Landlord a Review Notice before the expiration of the Review Notice Period or
fails to give Landlord an Objection Notice before the expiration of the
Objection Period, Tenant shall be deemed to have approved the Statement.
Notwithstanding any contrary provision hereof, Landlord shall not be required to
deliver or make available to Tenant records relating to the Base Year, and
Tenant may not object to Expenses or Taxes for the Base Year, other than in
connection with the first review for an Expense Year performed by Tenant
pursuant to this Section 4.6. If Tenant retains an agent to review Landlord’s
records, the agent must be with a CPA firm licensed to do business in the State
of California with experience reviewing books and records kept for Comparable
Buildings and its fees shall not be contingent, in whole or in part, upon the
outcome of the review. Tenant shall be responsible for all costs of such review;
provided, however, that if Landlord and Tenant determine that the sum of
Expenses and Taxes for the Expense Year in question was overstated by more than
5.00%, Landlord, within 30 days after receiving paid invoices therefor from
Tenant, shall reimburse Tenant for the reasonable amounts paid by Tenant to
third parties in connection with such review (not to exceed $5,000.00). The
records and any related information obtained from Landlord shall be treated as
confidential, and as applicable only to the Premises, by Tenant, its auditors,
consultants, and any other parties reviewing the same on behalf of Tenant
(collectively, “Tenant’s Auditors”). Before making any records available for
review, Landlord may require Tenant and Tenant’s Auditors to execute a
reasonable confidentiality agreement, in which event Tenant shall cause the same
to be executed and delivered to Landlord within 30 days after receiving it from
Landlord, and if Tenant fails to do so, the Objection Period shall be reduced by
one day for each day by which such execution and delivery follows the expiration
of such 30-day period. Notwithstanding any contrary provision hereof, Tenant may
not examine Landlord’s records or dispute any Statement if any Rent remains
unpaid past its due date. If, for any Expense Year, Landlord and Tenant
determine that the sum of Tenant’s Share of the actual Expense Excess plus
Tenant’s Share of the actual Tax Excess is less or more than the amount
reported, Tenant shall receive a credit in the amount of its overpayment, or pay
Landlord the amount of its underpayment, against or with the Rent next due
hereunder; provided, however, that if this Lease has expired or terminated and
Tenant has vacated the Premises, Landlord shall pay Tenant the amount of its
overpayment (less any Rent due), or Tenant shall pay Landlord the amount of its
underpayment, within 30 days after such determination.

 

5 USE; COMPLIANCE WITH LAWS.

 

5.1 Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, damages the reputation of the Project, interferes
with, injures or annoys other occupants of the Project, or constitutes a
nuisance. Tenant, at its expense, shall comply with all Laws relating to (i) the
operation of its business at the Project, (ii) the use, occupancy and, other
than with respect to elements of the Base Building, the condition and
configuration of the Premises, or (iii) any Supplemental Systems (defined below)
serving the Premises, whether located inside or outside of the Premises. If, in
order to comply with any such Law, Tenant must obtain or deliver any permit,
certificate or other document evidencing such compliance, Tenant shall provide a
copy of such document to Landlord promptly after obtaining or delivering it. If
a change to any Common Area or the Base Building becomes required under Law (or
if any such requirement is enforced) as a result of any Tenant-Insured
Improvement (defined in Section 10.2.2) that is not of a type customarily
required for general office use, any trade fixture that is not of a type
customarily required for general office use or because any use of the Premises
that is not general office use, then Tenant, upon demand, shall (x) at
Landlord’s option, either make such change at Tenant’s cost or pay Landlord the
cost of making such change, and (y) pay Landlord a coordination fee equal to 5%
of the cost of such change. As used herein, “Law” means any existing or future
law, ordinance, regulation or requirement of any governmental authority having
jurisdiction over the Project or the parties. As used herein, “Supplemental
System” means any Unit (defined in Section 25.5), supplemental fire-suppression
system, kitchen (including any hot water heater, dishwasher, garbage disposal,
insta-hot dispenser, or plumbing), shower or similar facility, or any other
system that would not customarily be considered part of the base building of a
first-class multi-tenant office building. As used herein, “Base Building System”
means any mechanical (including HVAC), electrical, plumbing or fire/life-safety
system serving the Building, other than a Supplemental System. As used herein,
“Base Building” means the structural portions of the Building, together with the
Base Building Systems.

 



 

 

 

5.2 Landlord, at its expense (subject to Section 4), shall cause the Base
Building and the Common Areas to comply with all Laws (including the Americans
with Disabilities Act (“ADA”)) to the extent that (a) such compliance is
necessary for Tenant to use the Premises for general office use in a normal and
customary manner and for Tenant’s employees and visitors to have reasonably safe
access to and from the Premises, or (b) Landlord’s failure to cause such
compliance would impose liability upon Tenant under Law; provided, however, that
Landlord shall not be required to cause or pay for such compliance to the extent
that (x) Tenant is required to cause or pay for such compliance under
Section 5.1 or 7.3 or any other provision hereof, or (y) non-compliance arises
under any provision of the ADA other than Title III thereof. Notwithstanding the
foregoing, Landlord may contest any alleged violation in good faith, including
by applying for and obtaining a waiver or deferment of compliance, asserting any
defense allowed by Law, and appealing any order or judgment to the extent
permitted by Law; provided, however, that (i) no cost or liability shall be
imposed upon Tenant as a result of such contest, and (ii) after exhausting any
rights to contest or appeal, Landlord shall perform any work necessary to comply
with any final order or judgment.

 

6 SERVICES.

 

6.1 Standard Services. Landlord shall provide the following services on all days
(unless otherwise stated below): (a) subject to limitations imposed by Law,
customary heating, ventilation and air conditioning (“HVAC”) in season during
Building HVAC Hours, stubbed to the Premises; (b) electricity supplied by the
applicable public utility, stubbed to the Premises; (c) water supplied by the
applicable public utility (i) for use in lavatories and any drinking facilities
located in Common Areas within the Building, and (ii) stubbed to the Building
core for use in any plumbing fixtures located in the Premises; (d) janitorial
services to the Premises, except on weekends and Holidays; (e) elevator service
(subject to scheduling by Landlord for any freight service) and (f) access to
the Building for Tenant and its employees, 24 hours per day/7 days per week,
subject to the terms hereof and such security or monitoring systems as Landlord
may reasonably impose, including sign-in procedures and/or presentation of
identification cards.

 

6.2 Above-Standard Use. Landlord shall provide HVAC service outside Building
HVAC Hours if Tenant requests such service from Landlord pursuant to Landlord’s
HVAC Request Procedure (defined below) and pays Landlord such hourly cost as
Landlord may require. The parties acknowledge that, as of the date hereof,
Landlord’s charge for HVAC service outside Building HVAC Hours is (i) $50.00 per
hour, subject to change from time to time consistent with the Building’s then
standard rate, plus (ii) an $114.00 engineering overtime fee (subject to change
from time to time consistent with the Building’s then standard rate) associated
with implementing such HVAC service when Tenant makes a request for such service
by means of an Off-Hours Request (defined below). As used herein, “Landlord HVAC
Request Procedure” shall mean either (a) when Tenant makes such request of
Landlord on Monday through Friday (other than a Holiday) between the hours of
8:00 a.m. to 5:00 p.m., completing a work-order in Landlord’s on-line work-order
system, (b) at any other time such request is made (an “Off-Hours Request”), the
completion of a telephone call to the answering service number identified by
Landlord, or (c) a notification to Landlord by such other means consistent with
Landlord’s then applicable Building standard procedures for tenants requesting
HVAC service outside of Building HVAC Hours. Tenant acknowledges and agrees that
an Off-Hours Request may not be fulfilled immediately, and (depending on the
circumstances) it may take several hours for Landlord to implement such request.
Tenant shall not, without Landlord’s prior consent, use equipment that may
affect the temperature maintained by the air conditioning system or consume
above-Building-standard amounts of any water furnished for the Premises by
Landlord pursuant to Section 6.1. If Tenant’s consumption of electricity or
water exceeds the rate Landlord reasonably deems to be standard for the
Building, Tenant shall pay Landlord, upon billing, the cost of such excess
consumption, including any costs of installing, operating and maintaining any
equipment that is installed in order to supply or measure such excess
electricity or water. The connected electrical load of Tenant’s incidental-use
equipment shall not exceed the Building-standard electrical design load, and
Tenant’s electrical usage shall not exceed the capacity of the feeders to the
Project or the risers or wiring installation.

 

6.3 Interruption. Subject to Section 11, any failure to furnish, delay in
furnishing, or diminution in the quality or quantity of any service resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure (each, a “Service Interruption”) shall not render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder. Notwithstanding the foregoing, if all or a material portion of the
Premises is made untenantable or inaccessible for more than five (5) consecutive
business days after notice from Tenant to Landlord by a Service Interruption
that (a) does not result from a Casualty (defined in Section 11), a Taking
(defined in Section 13) or an Act of Tenant (defined in Section 10.1), and
(b) can be corrected through Landlord’s reasonable efforts, then, as Tenant’s
sole remedy, Monthly Rent shall abate for the period beginning on the day
immediately following such 5-business-day period and ending on the day such
Service Interruption ends, but only in proportion to the percentage of the
rentable square footage of the Premises made untenantable or inaccessible and
not occupied by Tenant.

 



 

 

 

7 REPAIRS AND ALTERATIONS.

 

7.1 Repairs. Subject to Section 11, Tenant, at its expense, shall perform all
maintenance and repairs (including replacements) to the Premises, and keep the
Premises in as good condition and repair as existed when Tenant took possession
and as thereafter improved, except for reasonable wear and tear and repairs that
are Landlord’s express responsibility hereunder. Tenant’s maintenance and repair
obligations shall include (a) all leasehold improvements in the Premises,
including any Tenant Improvements, any Alterations (defined in Section 7.2), and
any leasehold improvements installed pursuant to any prior lease (the “Leasehold
Improvements”), but excluding the Base Building; (b) any Supplemental Systems
serving the Premises, whether located inside or outside of the Premises; and
(c) all Lines (defined in Section 23) and trade fixtures. Notwithstanding the
foregoing, if a Default (defined in Section 19.1) or an emergency exists,
Landlord may, at its option, perform such maintenance and repairs on Tenant’s
behalf, in which case Tenant shall pay Landlord, upon demand, the cost of such
work plus a coordination fee equal to 10% of such cost. Landlord shall perform
all maintenance and repairs to (i) the roof and exterior walls and windows of
the Building, (ii) the Base Building, and (iii) the Common Areas.

 

7.2 Alterations. Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facility or other
system serving the Premises (an “Alteration”) without Landlord’s prior consent,
which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld by Landlord.
Notwithstanding the foregoing, provided that Landlord receives 10 business days’
prior notice, Landlord’s prior consent shall not be required for any Alteration
that (i) is reasonably estimated (together with any other Alterations performed
without Landlord’s consent pursuant to this sentence during the 12-month period
ending on the date of such notice) to cost less than $50,000.00; (ii) is not
visible from outside the Premises; (iii) does not affect any system or
structural component of the Building; and (iv) does not require work to be
performed inside the walls or above the ceiling of the Premises (such Alteration
being a “Cosmetic Alteration”). For any Alteration, (a) Tenant, before beginning
work, shall deliver to Landlord, and obtain Landlord’s approval of, plans and
specifications; (b) Landlord, in its discretion, may require Tenant to obtain
security for performance satisfactory to Landlord (other than with respect to
Cosmetic Alterations); (c) Tenant shall deliver to Landlord “as built” drawings
(in CAD format, if requested by Landlord and if applicable), completion
affidavits, full and final lien waivers, and all governmental approvals; and
(d) Tenant shall pay Landlord upon demand (i) Landlord’s reasonable
out-of-pocket expenses incurred in reviewing the work, and (ii) a coordination
fee equal to 5.00% of the cost of the work; provided, however, that this
clause (d) shall not apply to any Tenant Improvements.

 

7.3 Tenant Work. Before beginning any repair or Alteration or any work affecting
Lines (collectively, “Tenant Work”), Tenant shall deliver to Landlord, and
obtain Landlord’s approval of, (a) names of contractors, subcontractors,
mechanics, laborers and materialmen; (b) evidence of contractors’ and
subcontractors’ insurance in amounts and coverages as Landlord may reasonably
require; and (c) any required governmental permits. Tenant shall perform all
Tenant Work (i) in a good and workmanlike manner using materials of a quality
reasonably approved by Landlord; (ii) in compliance with any approved plans and
specifications, all Laws, the National Electric Code, and Landlord’s
construction rules and regulations; and (iii) in a manner that does not impair
the Base Building. If, as a result of any Tenant Work, Landlord becomes required
under Law to perform any inspection, give any notice, or cause such Tenant Work
to be performed in any particular manner, Tenant shall comply with such
requirement and promptly provide Landlord with reasonable documentation of such
compliance. Landlord’s approval of Tenant’s plans and specifications shall not
relieve Tenant from any obligation under this Section 7.3. In performing any
Tenant Work, Tenant shall not use contractors, services, labor, materials or
equipment that, in Landlord’s reasonable judgment, would disturb labor harmony
with any workforce or trades engaged in performing other work or services at the
Project.

 

8 LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, if any Tenant-Insured Improvements (other than any Unit, which
shall be governed by Section 25.5) are not, in Landlord’s reasonable judgment,
Building-standard, then before the expiration or earlier termination hereof,
Tenant shall, at Landlord’s election, either (a) at Tenant’s expense, and except
as otherwise notified by Landlord, remove such Tenant-Insured Improvements
(other than the Excluded Items, defined below), repair any resulting damage to
the Premises or Building, and restore the affected portion of the Premises to
its configuration and condition existing before the installation of such
Tenant-Insured Improvements, or (b) pay Landlord an amount equal to the
estimated cost of such work, as reasonably determined by Landlord. If Tenant
fails to timely perform any work required under clause (a) of the preceding
sentence, Landlord may perform such work at Tenant’s expense. As used herein,
“Excluded Items” means the Tenant Improvements shown with reasonable specificity
on the Approved Space Plan (as initially defined in Section 2.3 of Exhibit B
hereto). When Landlord approves any Tenant Improvements or Alterations (or, in
the case of any Tenant Improvements or Alterations not requiring Landlord’s
approval hereunder, within 10 business days after Tenant’s request), Landlord
shall identify any such Tenant Improvements or Alterations that, in Landlord’s
judgment, are not Building-standard.

 



 

 

 

9 LIENS. Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys’ fees
and expenses, shall be reimbursed by Tenant upon demand.

 

10 INDEMNIFICATION; INSURANCE.

 

10.1 Waiver and Indemnification. Tenant waives all claims against Landlord, its
Security Holders (defined in Section 17), Landlord’s managing agent(s), their
(direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by any
gross negligence, willful misconduct or breach of this Lease of or by any
Landlord Party, or (ii) any failure to prevent or control any criminal or
otherwise wrongful conduct by any third party or to apprehend any third party
who has engaged in such conduct. Tenant shall indemnify, defend, protect, and
hold the Landlord Parties harmless from any obligation, loss, claim, action,
liability, penalty, damage, cost or expense (including reasonable attorneys’ and
consultants’ fees and expenses) (each, a “Claim”) that is imposed or asserted by
any third party and arises from (a) any cause in, on or about the Premises, or
(b) any negligence, willful misconduct or breach of this Lease of or by Tenant,
any party claiming by, through or under Tenant, their (direct or indirect)
owners, or any of their respective beneficiaries, trustees, officers, directors,
employees, agents, contractors, licensees or invitees (each, an “Act of
Tenant”), except to the extent such Claim arises from any gross negligence,
willful misconduct or breach of this Lease of or by any Landlord Party (provided
that in such case such Claims shall not be so excluded to the extent such Claims
are covered by insurance carried by Tenant or required to be carried by Tenant
pursuant to this Lease).

 

10.2 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

 

10.2.1 Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with combined primary and excess/umbrella limits of at least
$3,000,000 each occurrence and $4,000,000 annual aggregate.

 

10.2.2 Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Leasehold Improvements installed by or
for the benefit of Tenant, whether pursuant to this Lease or pursuant to any
prior lease or other agreement to which Tenant was a party (“Tenant-Insured
Improvements”). Such insurance shall be written on a special cause of loss or
all risk form for physical loss or damage, for the full replacement cost value
(subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance, and shall include coverage for damage or
other loss caused by fire or other peril, including vandalism and malicious
mischief, theft, water damage of any type, including sprinkler leakage, bursting
or stoppage of pipes, and explosion, and providing business interruption
coverage for a period of one year.

 

10.2.3 Workers’ Compensation statutory limits and Employers’ Liability limits of
$1,000,000.

 

10.3 Form of Policies. The minimum limits of insurance required to be carried by
Tenant shall not limit Tenant’s liability. Such insurance shall be issued by an
insurance company that has an A.M. Best rating of not less than A-VIII. Tenant’s
Commercial General Liability Insurance shall (a) name the Landlord Parties and
any other party designated by Landlord (“Additional Insured Parties”) as
additional insureds; and (b) be primary insurance as to all claims thereunder
and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance. Landlord shall be designated as a loss
payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements. Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 25”
(Certificate of Liability Insurance) and “ACORD 28” (Evidence of Commercial
Property Insurance) or the equivalent. Attached to the ACORD 25 (or equivalent)
there shall be an endorsement (or an excerpt from the policy) naming the
Additional Insured Parties as additional insureds, and attached to the ACORD 28
(or equivalent) there shall be an endorsement (or an excerpt from the policy)
designating Landlord as a loss payee with respect to Tenant’s Property Insurance
on any Tenant-Insured Improvements, and each such endorsement (or policy
excerpt) shall be binding on Tenant’s insurance company.

 

10.4 Subrogation. Notwithstanding any provision in this Lease to the contrary
(but subject to the provisions set forth in Section 11 below as well as the
provisions set forth in Sections 4 and 8 of Exhibit D hereto) each party waives,
and shall cause its insurance carrier to waive, any right of recovery against
the other party, any of its (direct or indirect) owners, or any of their
respective beneficiaries, trustees, officers, directors, employees or agents for
any loss of or damage to property which loss or damage is (or, if the insurance
required hereunder had been carried, would have been) covered by the waiving
party’s property insurance. For purposes of this Section 10.4 only, (a) any
deductible with respect to a party’s insurance shall be deemed covered by, and
recoverable by such party under, valid and collectable policies of insurance,
and (b) any contractor retained by Landlord to install, maintain or monitor a
fire or security alarm for the Building shall be deemed an agent of Landlord.

 



 

 

 

10.5 Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
Comparable Buildings.

 

10.6 Landlord’s Insurance. Landlord shall maintain the following insurance,
together with such other insurance coverage as Landlord, in its reasonable
judgment, may elect to maintain, the premiums of which shall be included in
Expenses: (a) Commercial General Liability insurance applicable to the Property,
Building and Common Areas providing, on an occurrence basis, combined primary
and excess/umbrella limits of at least $3,000,000 each occurrence and $4,000,000
annual aggregate; (b) Special Cause of Loss or All Risk Insurance on the
Building at replacement cost value as reasonably estimated by Landlord;
(c) Worker’s Compensation insurance to the extent required by Law; and
(d) Employers Liability Coverage to the extent required by Law.

 

11 CASUALTY DAMAGE. With reasonable promptness after discovering any damage to
the Premises (other than trade fixtures), or to any Common Area or portion of
the Base Building necessary for access to or tenantability of the Premises,
resulting from any fire or other casualty (a “Casualty”), Landlord shall notify
Tenant of Landlord’s reasonable estimate of the time required to substantially
complete repair of such damage (the “Landlord Repairs”). If, according to such
estimate, the Landlord Repairs cannot be substantially completed within 180 days
after they are commenced, either party may terminate this Lease upon 60 days’
notice to the other party delivered within 10 days after Landlord’s delivery of
such estimate. Within 90 days after discovering any damage to the Project
resulting from any Casualty, Landlord may, whether or not the Premises are
affected, terminate this Lease by notifying Tenant if (i) any Security Holder
terminates any ground lease or requires that any insurance proceeds be used to
pay any mortgage debt; (ii) any damage to Landlord’s property is not fully
covered by Landlord’s insurance policies; (iii) Landlord decides to rebuild the
Building or Common Areas so that it or they will be substantially different
structurally or architecturally; (iv) the damage occurs during the last
12 months of the Term; or (v) any owner, other than Landlord, of any damaged
portion of the Project does not intend to repair such damage; provided, however,
that Landlord may not terminate this Lease pursuant to this sentence unless the
Premises have been materially damaged or Landlord also exercises all rights it
may have acquired as a result of the Casualty to terminate any other similarly
situated leases of space in the Building. If this Lease is not terminated
pursuant to this Section 11, Landlord shall promptly and diligently perform the
Landlord Repairs, subject to reasonable delays for insurance adjustment and
other events of Force Majeure. The Landlord Repairs shall restore the Premises
(other than trade fixtures) and any Common Area or portion of the Base Building
necessary for access to or tenantability of the Premises to substantially the
same condition that existed when the Casualty occurred, except for (a) any
modifications required by Law or any Security Holder, and (b) any modifications
to the Common Areas that are deemed desirable by Landlord, are consistent with
the character of the Project, and do not materially impair access to or
tenantability of the Premises. Notwithstanding Section 10.4, Tenant shall assign
to Landlord (or its designee) all insurance proceeds payable to Tenant under
Tenant’s insurance required under Section 10.2 with respect to any
Tenant-Insured Improvements, and if the estimated or actual cost of restoring
any Tenant-Insured Improvements exceeds the insurance proceeds received by
Landlord from Tenant’s insurance carrier, Tenant shall pay such excess to
Landlord within 15 days after Landlord’s demand. No Casualty and no restoration
performed as required hereunder shall render Landlord liable to Tenant,
constitute a constructive eviction, or excuse Tenant from any obligation
hereunder; provided, however, that if the Premises (other than trade fixtures)
or any Common Area or portion of the Base Building necessary for access to or
tenantability of the Premises is damaged by a Casualty, then, during any time
that, as a result of such damage, any portion of the Premises is inaccessible or
untenantable and is not occupied by Tenant, Monthly Rent shall be abated in
proportion to the rentable square footage of such portion of the Premises.

 

12 NONWAIVER. No provision hereof shall be deemed waived by either party unless
it is waived by such party expressly and in writing, and no waiver of any breach
of any provision hereof shall be deemed a waiver of any subsequent breach of
such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

 



 

 

 

13 CONDEMNATION. If any part of the Premises, Building or Project is taken for
any public or quasi-public use by power of eminent domain or by private purchase
in lieu thereof (a “Taking”) for more than 180 consecutive days, Landlord may
terminate this Lease. If more than 25% of the rentable square footage of the
Premises, or any Common Area or portion of the Base Building necessary for
access to or tenantability of the Premises, is Taken for more than
180 consecutive days, Tenant may terminate this Lease. Any such termination
shall be effective as of the date possession must be surrendered to the
authority, and the terminating party shall provide termination notice to the
other party within 45 days after receiving written notice of such surrender
date. Except as provided above in this Section 13, neither party may terminate
this Lease as a result of a Taking. Tenant shall not assert, and hereby assigns
to Landlord, any claim it may have for compensation because of any Taking;
provided, however, that Tenant may file a separate claim for any Taking of
Tenant’s personal property or any trade fixtures that Tenant is entitled to
remove upon the expiration hereof, and for moving expenses, so long as such
claim does not diminish the award available to Landlord or any Security Holder
and is payable separately to Tenant. If this Lease is terminated pursuant to
this Section 13, all Rent shall be apportioned as of the date of such
termination. If a Taking occurs and this Lease is not so terminated, Monthly
Rent shall be abated for the period of such Taking in proportion to the
percentage of the rentable square footage of the Premises, if any, that is
subject to, or rendered inaccessible or untenantable by, such Taking and not
occupied by Tenant.

 

14 ASSIGNMENT AND SUBLETTING.

 

14.1 Transfers. Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within
15 days after receiving the Transfer Notice, Landlord shall notify Tenant of
(a) its consent to the proposed Transfer, (b) its refusal to consent to the
proposed Transfer, or (c) its exercise of its rights under Section 14.4. Any
Transfer made without Landlord’s prior consent shall, at Landlord’s option, be
void and shall, at Landlord’s option, constitute a Default. Concurrently with
Tenant’s delivery of the Transfer Notice, Tenant shall pay Landlord a fee of
$1,500.00 for Landlord’s review of any proposed Transfer, whether or not
Landlord consents to it.

 

14.2 Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold its consent to a proposed Transfer if:

 

14.2.1 The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the date the Transfer Notice is received; or

 

14.2.2 The proposed transferee has a character or reputation or is engaged in a
business that is not consistent with the quality of the Building or the Project;
or

 

14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or

 

14.2.4 Intentionally Omitted; or

 

14.2.5 The proposed transferee, on the date the Transfer Notice is received,
leases or occupies (or, at any time during the 6-month period ending on the date
the Transfer Notice is received, has negotiated with Landlord to lease) space in
the Project and Landlord has (or believes in good faith, based on the scheduled
expiration dates of existing leases and/or its rights to relocate existing
tenants, that it will have) space available that, in its good faith judgment,
will meet the proposed transferee’s leasing needs.

 

14.2.6 The use to be made of the Contemplated Transfer Space is a use which
would be prohibited by any other portion of this Lease or a use which conflicts
with any applicable so-called "exclusive" then in favor of another tenant of the
Building or Project.

 



 

 

 

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord withholds its consent in breach of this Section 14.2, Tenant’s sole
remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

 

14.3 Transfer Premium. If Landlord consents to a Transfer (other than a Change
of Control), Tenant shall pay Landlord an amount equal to 50% of any Transfer
Premium (defined below). As used herein, “Transfer Premium” means (a) in the
case of an assignment, any consideration (including payment for Leasehold
Improvements) paid by the assignee for such assignment, less any reasonable and
customary expenses directly incurred by Tenant on account of such assignment,
including brokerage fees, legal fees, and Landlord’s review fee, and (b) in the
case of a sublease, license or other occupancy agreement, for each month of the
term of such agreement, the amount by which all rent and other consideration
paid by the transferee to Tenant pursuant to such agreement (less all reasonable
and customary expenses directly incurred by Tenant on account of such agreement,
including brokerage fees, legal fees, construction costs and Landlord’s review
fee, as amortized on a monthly, straight-line basis over the term of such
agreement) exceeds the Monthly Rent payable by Tenant hereunder with respect to
the Contemplated Transfer Space. Payment of Landlord’s share of the Transfer
Premium shall be made (x) in the case of an assignment, within 10 days after
Tenant receives the consideration described above, and (y) in the case of a
sublease, license or other occupancy agreement, for each month of the term of
such agreement, within five (5) business days after Tenant receives the rent and
other consideration described above.

 

14.4 Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8),
Landlord, by notifying Tenant within 15 days after receiving the Transfer
Notice, may terminate this Lease with respect to the Contemplated Transfer Space
as of the Contemplated Effective Date. If the Contemplated Transfer Space is
less than the entire Premises, then Base Rent, Tenant’s Share, and the number of
parking spaces to which Tenant is entitled under Section 1.9 shall be deemed
adjusted on the basis of the percentage of the rentable square footage of the
portion of the Premises retained by Tenant. Upon request of either party, the
parties shall execute a written agreement prepared by Landlord memorializing
such termination.

 

14.5 Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by an independent CPA or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium. In the case of
an assignment, the assignee shall assume in writing, for Landlord’s benefit, all
of Tenant’s obligations hereunder. No Transfer, with or without Landlord’s
consent, shall relieve Tenant or any guarantor hereof from any liability
hereunder. Notwithstanding any contrary provision hereof, Tenant, with or
without Landlord’s consent, shall not enter into, or permit any party claiming
by, through or under Tenant to enter into, any sublease, license or other
occupancy agreement that provides for payment based in whole or in part on the
net income or profit of the subtenant, licensee or other occupant thereunder.

 

14.6 Change of Control. As used herein, “Change of Control” means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of more than 25% of its equity
owners within a 12-month period; and (b) in all other cases, any transaction(s)
resulting in the acquisition of a Controlling Interest (defined below) in Tenant
by one or more parties that neither owned, nor are Affiliates (defined below) of
one or more parties that owned, a Controlling Interest in Tenant immediately
before such transaction(s). As used herein, “Controlling Interest” means control
over an entity, other than control arising from the ownership of voting
securities listed on a recognized securities exchange. As used herein, “control”
means the direct or indirect power to direct the ordinary management and
policies of an entity, whether through the ownership of voting securities, by
contract or otherwise. As used herein, “Affiliate” means, with respect to any
party, a person or entity that controls, is under common control with, or is
controlled by such party.

 

14.7 Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

 

14.8 Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, permit a Change of Control to occur or assign this Lease to (a) an
Affiliate of Tenant (other than pursuant to a merger or consolidation), (b) a
successor to Tenant by merger or consolidation, or (c) a successor to Tenant by
purchase of all or substantially all of Tenant’s assets (a “Permitted
Transfer”), provided that (i) at least 10 business days before the Transfer
(provided that if such pre-Transfer notice and delivery are prohibited by a
confidentiality agreement or by Law, then within 10 business days after the
Transfer), Tenant notifies Landlord of the Transfer and delivers to Landlord any
documents or information reasonably requested by Landlord relating thereto,
including reasonable documentation that the Transfer satisfies the requirements
of this Section 14.8; (ii) in the case of an assignment pursuant to clause (a)
or (c) above, the assignee executes and delivers to Landlord, at least
10 business days before the assignment (provided that if such pre-assignment
execution and delivery are prohibited by a confidentiality agreement or by Law,
then within 10 business days after the assignment), a commercially reasonable
instrument pursuant to which the assignee assumes, for Landlord’s benefit, all
of Tenant’s obligations hereunder; (iii) in the case of an assignment pursuant
to clause (b) above, (A) the successor entity has a net worth (as determined in
accordance with GAAP, but excluding intellectual property and any other
intangible assets (“Net Worth”)) immediately after the Transfer that is not less
than Tenant’s Net Worth immediately before the Transfer, and (B) if Tenant is a
closely held professional service firm, at least 75% of its equity owners
existing 12 months before the Transfer are also equity owners of the successor
entity; (iv) except in the case of a Change of Control, the transferee is
qualified to conduct business in the State of California; (v) in the case of a
Change of Control, (A) Tenant is not a closely held professional service firm
and (B) Tenant’s Net Worth immediately after the Change of Control is not less
than its Net Worth immediately before the Change of Control; and (vi) the
Transfer is made for a good faith operating business purpose and not in order to
evade the requirements of this Section 14.

 



 

 

 

15 SURRENDER. Upon the expiration or earlier termination hereof, and subject to
Sections 8 and 11 and this Section 15, Tenant shall surrender possession of the
Premises to Landlord in as good condition and repair as existed when Tenant took
possession and as thereafter improved, except for reasonable wear and tear and
repairs that are Landlord’s express responsibility hereunder. Before such
expiration or termination, Tenant, without expense to Landlord, shall (a) remove
from the Premises all debris and rubbish and all furniture, equipment, trade
fixtures, Lines, free-standing cabinet work, movable partitions and other
articles of personal property that are owned or placed in the Premises by Tenant
or any party claiming by, through or under Tenant (except for any Lines not
required to be removed under Section 23), and (b) repair all damage to the
Premises and Building resulting from such removal. If Tenant fails to timely
perform such removal and repair, Landlord may do so at Tenant’s expense
(including storage costs). If Tenant fails to remove such property from the
Premises, or from storage, within 30 days after notice from Landlord, any part
of such property shall be deemed, at Landlord’s option, either (x) conveyed to
Landlord without compensation, or (y) abandoned.

 

16 HOLDOVER. If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
150% of the Monthly Rent applicable during the last calendar month of the Term.
Nothing in this Section 16 shall limit Landlord’s rights or remedies or be
deemed a consent to any holdover. If Landlord is unable to deliver possession of
the Premises to, or perform improvements for, a new tenant as a result of
Tenant’s holdover, Tenant shall be liable for all resulting damages, including
lost profits, incurred by Landlord.

 

17 SUBORDINATION; ESTOPPEL CERTIFICATES; FINANCIALS. This Lease shall be subject
and subordinate to all existing and future ground or underlying leases,
mortgages, trust deeds and other encumbrances against the Building or Project,
all renewals, extensions, modifications, consolidations and replacements thereof
(each, a “Security Agreement”), and all advances made upon the security of such
mortgages or trust deeds, unless in each case the holder of such Security
Agreement (each, a “Security Holder”) requires in writing that this Lease be
superior thereto. Upon any termination or foreclosure (or any delivery of a deed
in lieu of foreclosure) of any Security Agreement, Tenant, upon request, shall
attorn, without deduction or set-off, to the Security Holder or purchaser or any
successor thereto and shall recognize such party as the lessor hereunder
provided that such party agrees not to disturb Tenant’s occupancy so long as
Tenant timely pays the Rent and otherwise performs its obligations hereunder.
Within 20 business days after Landlord’s request, Tenant shall execute such
further instruments as Landlord may reasonably deem necessary to evidence the
subordination or superiority of this Lease to any Security Agreement. Tenant
waives any right it may have under Law to terminate or otherwise adversely
affect this Lease or Tenant’s obligations hereunder upon a foreclosure. Within
20 business days after Landlord’s request, Tenant shall execute and deliver to
Landlord a commercially reasonable estoppel certificate in favor of such parties
as Landlord may reasonably designate, including current and prospective Security
Holders and prospective purchasers.

 

18 ENTRY BY LANDLORD. At all reasonable times and upon reasonable notice to
Tenant, or in an emergency, Landlord may enter the Premises to (i) inspect the
Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 12 months of the
Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; or (iv) perform maintenance, repairs or
alterations. At any time and without notice to Tenant, Landlord may enter the
Premises to perform required services. If reasonably necessary, Landlord may
temporarily close any portion of the Premises to perform maintenance, repairs or
alterations. In an emergency, Landlord may use any means it deems proper to open
doors to and in the Premises. No entry into or closure of any portion of the
Premises pursuant to this Section 18 shall render Landlord liable to Tenant,
constitute a constructive eviction, or excuse Tenant from any obligation
hereunder.

 



 

 

 

19 DEFAULTS; REMEDIES.

 

19.1 Events of Default. The occurrence of any of the following shall constitute
a “Default”:

 

19.1.1 Any failure by Tenant to pay any Rent (or deliver any Security Deposit,
Letter of Credit, or similar credit enhancement required hereunder) when due
unless such failure is cured within five (5) business days after notice; or

 

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
cure herein (in which event Tenant’s failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after notice from Landlord; provided that if such breach cannot
reasonably be cured within such 30-day period, Tenant shall not be in Default as
a result of such breach if Tenant diligently commences such cure within such
period, thereafter diligently pursues such cure, and completes such cure within
60 days after Landlord’s notice; or

 

19.1.3 Intentionally omitted; or

 

19.1.4 Any breach by Tenant of Section 17 or 18 where such breach continues for
more than five (5) business days after notice from Landlord; or

 

19.1.5 Tenant becomes in breach of Section 25.3(c) or (d).

 

If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent) on three (3) separate occasions during any 12-month
period, Tenant’s subsequent breach of such provision shall be, at Landlord’s
option, an incurable Default. The notice periods provided herein are in lieu of,
and not in addition to, any notice periods provided by Law, and Landlord shall
not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding.

 

19.2 Remedies Upon Default. Upon any Default, Landlord shall have, in addition
to any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall be cumulative and nonexclusive) without any
additional notice or demand:

 

19.2.1 Landlord may terminate this Lease, in which event Landlord may recover
from Tenant the following:

 

(a) The worth at the time of award of the unpaid Rent which had been earned at
the time of such termination; plus

 

(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could be reasonably avoided; plus

 

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

 

(e) At Landlord’s option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.

 

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at the rate specified in Section 3(b) above. As
used in Section 19.2.1(c), the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus 1%.

 

19.2.2 Landlord shall have the remedy described in California Civil Code
§ 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

 



 

 

 

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

 

19.3 Efforts to Relet. Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repair, maintenance, change, alteration, addition,
reletting, appointment of a receiver or other action or omission by Landlord
shall (a) be construed as an election by Landlord to terminate this Lease or
Tenant’s right to possession, or to accept a surrender of the Premises, or
(b) operate to release Tenant from any of its obligations hereunder. Tenant
waives, for Tenant and for all those claiming by, through or under Tenant,
California Civil Code § 3275, California Code of Civil Procedure §§ 1174(c) and
1179, and any existing or future rights to redeem or reinstate, by order or
judgment of any court or by any legal process or writ, this Lease or Tenant’s
right of occupancy of the Premises after any termination hereof.

 

19.4 Landlord Default. Landlord shall not be in default hereunder unless it
fails to begin within 30 days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any breach by Landlord of its
obligations hereunder. Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time to cure to any Security Holder of
which Tenant has been notified.

 

20 LANDLORD EXCULPATION. Notwithstanding any contrary provision hereof, (a) the
liability of the Landlord Parties to Tenant shall be limited to an amount equal
to Landlord’s interest in the Building; (b) Tenant shall look solely to
Landlord’s interest in the Building for the recovery of any judgment or award
against any Landlord Party; (c) no Landlord Party (other than Landlord) shall
have any liability for any judgment or deficiency, and Tenant waives and
releases such liability on behalf of itself and all parties claiming by, through
or under Tenant; and (d) no Landlord Party shall be liable for any injury or
damage to, or interference with, Tenant’s business, including loss of profits,
loss of rents or other revenues, loss of business opportunity, loss of goodwill
or loss of use, or for any form of special or consequential damage.

 

21 SECURITY DEPOSIT. Concurrently with its execution and delivery hereof, Tenant
shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder. If Tenant breaches any
provision hereof and either (i) such breach continues beyond any applicable
notice and cure period, or (ii) this Lease expires or terminates, Landlord may,
at its option, without limiting its remedies and without notice to Tenant, apply
all or part of the Security Deposit to cure such breach and compensate Landlord
for any loss or damage caused by such breach, including any damage for which
recovery may be made under California Civil Code § 1951.2. If Landlord so
applies any portion of the Security Deposit, Tenant, within three (3) days after
demand therefor, shall restore the Security Deposit to its original amount. The
Security Deposit is not an advance payment of Rent or measure of damages. Any
unapplied portion of the Security Deposit shall be returned to Tenant within
30 days after the latest to occur of (a) the expiration of the Term,
(b) Tenant’s surrender of the Premises as required hereunder, or (c) Landlord’s
cure of any breach by Tenant of any provision hereof; provided, however, that if
Landlord estimates in good faith that Tenant may be required to make a payment
to Landlord under Section 4.4.1, Landlord may retain such unapplied portion of
the Security Deposit, to the extent of the estimated amount of such payment,
until the date occurring 30 days after determination of the final Rent due from
Tenant. Landlord shall not be required to keep the Security Deposit separate
from its other accounts.

 

22 RELOCATION. Landlord, after giving no less than 90 days prior written notice
(and with an effective date no earlier than the one year anniversary of the
Commencement Date), may move Tenant to other space in the Project comparable in
size, configuration and utility to the Premises. In such event, all terms hereof
shall apply to the new space, except that Base Rent and (except to the extent of
the percentage, if any, by which the rentable square footage of the building in
which the new space is located is less than the rentable square footage of the
Building) Tenant’s Share shall not increase as a result of such relocation.
Landlord, at its expense, shall provide Tenant with tenant improvements and
Units (and meters associated therewith) in the new space at least equal in
quality to those in the Premises. Landlord shall reimburse Tenant for Tenant’s
reasonable moving, re-cabling (including, without limitation, replacement or
reinstallation of Lines), and stationery-replacement costs. The parties shall
execute a written agreement prepared by Landlord memorializing the relocation.

 

23 COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this Lease
shall be (a) installed in accordance with Section 7; and (b) clearly marked with
adhesive plastic labels (or plastic tags attached to such Lines with wire) to
show Tenant’s name, suite number, and the purpose of such Lines (i) every
six (6) feet outside the Premises (including the electrical room risers and any
Common Areas), and (ii) at their termination points. Landlord may designate
specific contractors for work relating to vertical Lines. Sufficient spare
cables and space for additional cables shall be maintained for other occupants,
as reasonably determined by Landlord. Unless otherwise notified by Landlord,
Tenant, at its expense and before the expiration or earlier termination hereof,
shall remove all Lines and repair any resulting damage. As used herein, “Lines”
means all communications or computer wires and cables serving the Premises,
installed by or for the benefit of (or paid for by) Tenant.

 



 

 

 

24 PARKING. Tenant may park in the Building’s parking facilities (the “Parking
Facility”), in common with other tenants of the Building, upon the following
terms and conditions. Tenant shall not use more than the number of unreserved
and/or reserved parking spaces set forth in Section 1.9. Tenant shall comply
with all rules and regulations established by Landlord from time to time for the
orderly operation and use of the Parking Facility, including any sticker or
other identification system and the prohibition of vehicle repair and
maintenance activities in the Parking Facility. Landlord may, in its discretion,
allocate and assign parking passes among Tenant and the other tenants in the
Building. Tenant’s use of the Parking Facility shall be at Tenant’s sole risk,
and Landlord shall have no liability for any personal injury or damage to or
theft of any vehicles or other property occurring in the Parking Facility or
otherwise in connection with any use of the Parking Facility by Tenant or its
employees or invitees. Landlord may alter the size, configuration, design,
layout or any other aspect of the Parking Facility without abatement of Rent or
liability to Tenant provided that such alteration does not materially impair
Tenant’s rights under this Section 24. In addition, for purposes of facilitating
any such alteration, Landlord may temporarily deny or restrict access to the
Parking Facility, without abatement of Rent or liability to Tenant, provided
that Landlord uses commercially reasonable efforts to make reasonable substitute
parking available to Tenant. Landlord may delegate its responsibilities
hereunder to a parking operator, in which case (i) such parking operator shall
have all the rights of control reserved herein by Landlord, (ii) Tenant shall
enter into a parking agreement with such parking operator, and (iii) Landlord
shall have no liability for claims arising through acts or omissions of such
parking operator except to the extent caused by Landlord’s gross negligence or
willful misconduct. Tenant’s parking rights under this Section 24 are solely for
the benefit of Tenant’s employees and invitees and such rights may not be
transferred without Landlord’s prior consent, except pursuant to a Transfer
permitted under Section 14.

 

25 MISCELLANEOUS.

 

25.1 Notices. Other than a request made pursuant to Landlord’s HVAC Request
Procedure, no notice, demand, statement, designation, request, consent,
approval, election or other communication given hereunder (“Notice”) shall be
binding upon either party unless (a) it is in writing; (b) it is (i) sent by
certified or registered mail, postage prepaid, return receipt requested,
(ii) delivered by a nationally recognized courier service, or (iii) delivered
personally; and (c) it is sent or delivered to the address set forth in
Section 1.10 or 1.11, as applicable, or to such other place (other than a
P.O. box) as the recipient may from time to time designate in a Notice to the
other party. Any Notice shall be deemed received on the earlier of the date of
actual delivery or the date on which delivery is refused, or, if Tenant is the
recipient and has vacated its notice address without providing a new notice
address, three (3) days after the date the Notice is deposited in the U.S. mail
or with a courier service as described above. No provision of this Lease
requiring a particular Notice to be in writing shall limit the generality of
clause (a) of the first sentence of this Section 25.1.

 

25.2 Force Majeure. If either party is prevented from performing any obligation
hereunder by any strike, act of God, fire, war, terrorist act, shortage of labor
or materials, governmental action (including, without limitation, governmentally
required evacuations), civil commotion or other cause beyond such party’s
reasonable control (“Force Majeure”), such obligation shall be excused during
(and any time period for the performance of such obligation shall be extended
by) the period of such prevention; provided, however, that this Section 25.2
shall not (a) permit Tenant to hold over in the Premises after the expiration or
earlier termination hereof, or (b) excuse (or extend any time period for the
performance of) (i) any obligation to remit money or deliver credit enhancement,
(ii) any obligation under Section 10 or 25.3, or (iii) any of Tenant’s
obligations whose breach would interfere with another occupant’s use, occupancy
or enjoyment of its premises or the Project or result in any liability on the
part of any Landlord Party.

 

25.3 Representations and Covenants. Tenant represents, warrants and covenants
that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California;
(b) neither Tenant’s execution of nor its performance under this Lease will
cause Tenant to be in violation of any agreement or Law; (c) Tenant (and any
guarantor hereof) has not, and at no time during the Term will have, (i) made a
general assignment for the benefit of creditors, (ii) filed a voluntary petition
in bankruptcy, (iii) suffered (A) the filing by creditors of an involuntary
petition in bankruptcy that is not dismissed within 30 days, (B) the appointment
of a receiver to take possession of all or substantially all of its assets, or
(C) the attachment or other judicial seizure of all or substantially all of its
assets, (iv) admitted in writing its inability to pay its debts as they come
due, or (v) made an offer of settlement, extension or composition to its
creditors generally; and (d) no party that (other than through the passive
ownership of interests traded on a recognized securities exchange) constitutes,
owns, controls, or is owned or controlled by Tenant, any guarantor hereof or any
subtenant of Tenant is, or at any time during the Term will be, (i) in violation
of any Laws relating to terrorism or money laundering, or (ii) among the parties
identified on any list compiled pursuant to Executive Order 13224 for the
purpose of identifying suspected terrorists or on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.

 



 

 

 

25.4 Signs. Landlord shall include Tenant’s name in any tenant directory located
in the lobby on the first floor of the Building. If any part of the Premises is
located on a multi-tenant floor, Landlord, at Tenant’s cost, shall provide
identifying suite signage for Tenant comparable to that provided by Landlord on
similar floors in the Building. Tenant may not install (a) any signs outside the
Premises, or (b) without Landlord’s prior consent in its sole and absolute
discretion, any signs, window coverings, blinds or similar items that are
visible from outside the Premises.

 

25.5 Supplemental HVAC. If the Premises are served by any supplemental HVAC unit
(a “Unit”), then (a) Tenant shall pay the costs of all electricity consumed in
the Unit’s operation, together with the cost of installing a meter to measure
such consumption; (b) Tenant, at its expense, shall (i) operate and maintain the
Unit in compliance with all applicable Laws and such reasonable rules and
procedures as Landlord may impose; (ii) keep the Unit in as good working order
and condition as existed upon installation (or, if later, when Tenant took
possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every six (6) months,
to inspect the Unit and provide to Tenant a report of any defective conditions,
together with any recommendations for maintenance, repair or parts-replacement;
(iv) follow all reasonable recommendations of such contractor; and (v) promptly
provide to Landlord a copy of such contract and each report issued thereunder;
(c) the Unit shall become Landlord’s property upon installation and without
compensation to Tenant; (d) the Unit shall be deemed (i) a Leasehold Improvement
(except for purposes of Section 8), and (ii) for purposes of Section 11, part of
the Premises; (e) if the Unit exists on the date of mutual execution and
delivery hereof, Tenant accepts the Unit in its “as is” condition, without
representation or warranty as to quality, condition, fitness for use or any
other matter; (f) if the Unit connects to the Building’s condenser water loop
(if any), then Tenant shall pay to Landlord, as Additional Rent, Landlord’s
standard one-time fee for such connection and Landlord’s standard monthly
per-ton usage fee; and (g) if any portion of the Unit is located on the roof,
then (i) Tenant’s access to the roof shall be subject to such reasonable rules
and procedures as Landlord may impose; (ii) Tenant shall maintain the affected
portion of the roof in a clean and orderly condition and shall not interfere
with use of the roof by Landlord or any other tenants or licensees; and
(iii) Landlord may relocate the Unit and/or temporarily interrupt its operation,
without liability to Tenant, as reasonably necessary to maintain and repair the
roof or otherwise operate the Building.

 

25.6 Attorneys’ Fees. In any action or proceeding between the parties, including
any appellate or alternative dispute resolution proceeding, the prevailing party
may recover from the other party all of its costs and expenses in connection
therewith, including reasonable attorneys’ fees and costs. Tenant shall pay all
reasonable attorneys’ fees and other fees and costs that Landlord incurs in
interpreting or enforcing this Lease or otherwise protecting its rights
hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

 

25.7 Brokers. Tenant represents to Landlord that it has dealt only with Tenant’s
Broker as its broker in connection with this Lease. Tenant shall indemnify,
defend, and hold Landlord harmless from all claims of any brokers, other than
Tenant’s Broker, claiming to have represented Tenant in connection with this
Lease. Landlord shall indemnify, defend and hold Tenant harmless from all claims
of any brokers, including Landlord’s Broker, claiming to have represented
Landlord in connection with this Lease. Landlord shall pay a brokerage
commission to Tenant’s Broker subject to the terms of a separate written
agreement to be entered into between Landlord and Tenant’s Broker.

 

25.8 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

 

25.9 Waiver of Statutory Provisions. Each party waives California Civil
Code §§ 1932(2), 1933(4) and 1945. Tenant waives (a) any rights under
(i) California Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar or
replacement section or Law, or (ii) California Code of Civil Procedure
§§ 1263.260 or 1265.130 or any similar or replacement section or Law; and
(b) any right to terminate this Lease under California Civil Code § 1995.310 or
any similar or replacement section or Law.

 

25.10 Interpretation. As used herein, the capitalized term “Section” refers to a
section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property. As
used herein in connection with insurance, the term “deductible” includes
self-insured retention. Wherever this Lease prohibits either party from engaging
in any particular conduct, this Lease shall be deemed also to require such party
to cause each of its employees and agents (and, in the case of Tenant, each of
its licensees, invitees and subtenants, and any other party claiming by, through
or under Tenant) to refrain from engaging in such conduct. Wherever this Lease
requires Landlord to provide a customary service or to act in a reasonable
manner (whether in incurring an expense, establishing a rule or regulation,
providing an approval or consent, or performing any other act), this Lease shall
be deemed also to provide that whether such service is customary or such conduct
is reasonable shall be determined by reference to the practices of owners of
buildings (“Comparable Buildings”) that (i) are comparable to the Building in
size, age, class, quality and location, and (ii) at Landlord’s option, have
been, or are being prepared to be, certified under the U.S. Green Building
Council’s Leadership in Energy and Environmental Design (LEED) rating system or
a similar rating system. Tenant waives the benefit of any rule that a written
agreement shall be construed against the drafting party.

 



 

 

 

25.11 Entire Agreement. This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

 

25.12 Other. Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure. If any provision hereof
is void or unenforceable, no other provision shall be affected. Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties. The voluntary or other surrender of this
Lease by Tenant, whether accepted by Landlord or not, or a mutual termination
thereof, shall not work a merger, and at the option of Landlord shall operate as
an assignment to Landlord of all subleases or subtenancies affecting the
Premises or terminate any or all such sublessees or subtenancies. If Tenant is
comprised of two or more parties, their obligations shall be joint and several.
Time is of the essence with respect to the performance of every provision hereof
in which time of performance is a factor. So long as Tenant performs its
obligations hereunder, Tenant shall have peaceful and quiet possession of the
Premises against any party claiming by, through or under Landlord, subject to
the terms hereof. Landlord may transfer its interest herein, in which event
(a) to the extent the transferee assumes in writing Landlord’s obligations
arising hereunder after the date of such transfer (including the return of any
Security Deposit), Landlord shall be released from, and Tenant shall look solely
to the transferee for the performance of, such obligations; and (b) Tenant shall
attorn to the transferee. If Tenant (or any party claiming by, through or under
Tenant) pays directly to the provider for any energy consumed at the Property,
Tenant, promptly upon request, shall deliver to Landlord (or, at Landlord’s
option, execute and deliver to Landlord an instrument enabling Landlord to
obtain from such provider) any data about such consumption that Landlord, in its
reasonable judgment, is required to disclose to a prospective buyer, tenant or
Security Holder under California Public Resources Code § 25402.10 or any similar
Law. Landlord reserves all rights not expressly granted to Tenant hereunder,
including the right to make alterations to the Project. No rights to any view or
to light or air over any property are granted to Tenant hereunder. The
expiration or earlier termination hereof shall not relieve either party of any
obligation that accrued before, or continues to accrue after, such expiration or
termination. This Lease may be executed in counterparts.

 

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

 

 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 



  LANDLORD:               Hudson Skyway Landing, LLC,   a Delaware limited
liability company               By:  Hudson Pacific Properties, L.P.,     a
Maryland limited partnership,     its sole member                 By:  Hudson
Pacific Properties, Inc.,       a Maryland corporation,       its general
partner                   By:  /s/ Arthur X. Suazo         Name:  Arthur X.
Suazo         Title: Executive Vice-President,           Leasing                
          TENANT:               Lion Biotechnologies, Inc.,   a Nevada
corporation               By: /s/ Maria Fardis     Name:  Maria Fardis    
Title: Chief Executive Officer



  

 

 

 

EXHIBIT A

 

SKYWAY LANDING II

  

OUTLINE OF PREMISES

 

See Attached

 

This Exhibit "A" is provided for informational purposes only and is intended to
be only an approximation of the layout of the Premises and shall not be deemed
to constitute any representation by Landlord as to the exact layout or
configuration of the Premises.

 



[image_001.jpg]

 

 

 

 

EXHIBIT B

 

SKYWAY LANDING II

 

WORK LETTER

 

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings:

 

(i)“Tenant Improvements” means all improvements to be constructed in the
Premises pursuant to this Work Letter;

 

(ii)“Tenant Improvement Work” means the construction of the Tenant Improvements,
together with any related work (including demolition) that is necessary to
construct the Tenant Improvements;

 

(iii)“law” means Law; and

 

(iv)“Agreement” means the lease of which this Work Letter is a part.

 

1 COST OF TENANT IMPROVEMENT WORK. Except as provided in Sections 2.7.4 and
3.2.2.B below, the Tenant Improvement Work shall be performed at Landlord’s
expense.

 

2ARCHITECTURAL PLANS.

 

2.1 Selection of Architect. Landlord shall retain the architect/space planner of
Landlord’s choice (the “Architect”) to prepare the Architectural Drawings
(defined in Section 2.5 below).

 

2.2 [Intentionally Omitted.]

 

2.3 Approved Space Plan. Landlord and Tenant acknowledge that they have approved
the space plan for the Premises dated June 10, 2016 prepared by ID/Architecture
(as amended June 14, 2016, June 17, 2016 and July 20, 2016, the “Approved Space
Plan”). All materials and finishes contemplated by the Approved Space Plan shall
be deemed to be Building-standard unless otherwise expressly provided therein.

 

2.4 Additional Programming Information. Tenant shall deliver to Landlord, in
writing, all information (including all interior and special finishes) that,
when combined with the Approved Space Plan, will be sufficient to complete the
Architectural Drawings, together with all information (including all electrical
requirements, telephone requirements, special HVAC requirements, and plumbing
requirements) that, when combined with the Approved Space Plan, will be
sufficient to complete the Engineering Drawings (defined in Section 3.2.1 below)
(collectively, the “Additional Programming Information”). The Additional
Programming Information shall not increase the cost of the Tenant Improvement
Work (as reasonably estimated by Landlord) and shall be (a) consistent with the
Approved Space Plan, (b) consistent with Landlord’s requirements for avoiding
aesthetic, engineering or other conflicts with the design and function of the
balance of the Building (collectively, the “Landlord Requirements”), and
(c) otherwise subject to Landlord’s reasonable approval. Landlord shall provide
Tenant with notice approving or reasonably disapproving the Additional
Programming Information within five (5) business days after the later of
Landlord’s receipt thereof or the mutual execution and delivery of this
Agreement. If Landlord disapproves the Additional Programming Information,
Landlord’s notice of disapproval shall describe with reasonable specificity the
basis for such disapproval and Tenant shall modify the Additional Programming
Information and resubmit it for Landlord’s approval. Such procedure shall be
repeated as necessary until Landlord has approved the Additional Programming
Information. Such approved Additional Programming Information shall be referred
to herein as the “Approved Additional Programming Information.” If requested by
Tenant, Landlord, in its sole and absolute discretion, may assist Tenant, or
cause the Architect and/or other contractors or consultants of Landlord to
assist Tenant, in preparing all or a portion of the Additional Programming
Information; provided, however, that, whether or not the Additional Programming
Information is prepared with such assistance, Tenant shall be solely responsible
for the timely preparation and delivery of the Additional Programming
Information and for all elements thereof. Landlord and Tenant acknowledge that,
as of the date of mutual execution and delivery of this Agreement, Tenant has
previously delivered to Landlord, and Landlord has approved, the Additional
Programming Information, as required under this Section 2.4.

 

2.5 Architectural Drawings. After approving the Additional Programming
Information, Landlord shall cause the Architect to prepare and deliver to Tenant
the final architectural (and, if applicable, structural) working drawings for
the Tenant Improvement Work that are in a form that (a) when combined with any
Approved Additional Programming Information that is not expressly incorporated
into such working drawings, will be sufficient to enable the Contractor (defined
in Section 3.1 below) and its subcontractors to bid on the Tenant Improvement
Work, and (b) when combined with any Engineering Drawings that satisfy the
Engineering Requirements (defined in Section 3.2.1 below), will be sufficient to
obtain the Permits (defined in Section 3.3 below) (the “Architectural
Drawings”). The Architectural Drawings shall conform to the Approved Space Plan
and the Approved Additional Programming Information. The Architect’s preparation
and delivery of the Architectural Drawings shall occur within 15 business days
after the later of Landlord’s approval of the Additional Programming Information
or the mutual execution and delivery of this Agreement. Tenant shall approve or
disapprove the Architectural Drawings by notice to Landlord. If Tenant
disapproves the Architectural Drawings, Tenant’s notice of disapproval shall
specify any revisions Tenant desires in the Architectural Drawings. After
receiving such notice of disapproval, Landlord shall cause the Architect to
revise the Architectural Drawings and resubmit them to Tenant, taking into
account the reasons for Tenant’s disapproval; provided, however, that Landlord
shall not be required to cause the Architect to make any revision to the
Architectural Drawings that (a) would increase the cost of the Tenant
Improvement Work (as reasonably estimated by Landlord), (b) conflicts with the
Approved Space Plan or the Landlord Requirements, or (c) is otherwise reasonably
disapproved by Landlord. Such revision and resubmission shall occur within
five (5) business days after the later of Landlord’s receipt of Tenant’s notice
of disapproval or the mutual execution and delivery of this Agreement if such
revision is not material, and within such longer period of time as may be
reasonably necessary (but not more than 15 business days after the later of such
receipt or such mutual execution and delivery) if such revision is material.
Such procedure shall be repeated as necessary until Tenant has approved the
Architectural Drawings. Such approved Architectural Drawings shall be referred
to herein as the “Approved Architectural Drawings.”

 



 

 

 

2.6 [Intentionally Omitted.]

 

2.7 Revisions to Approved Architectural Drawings, Approved Additional
Programming Information, or Approved Space Plan.

 

2.7.1 Approved Architectural Drawings. If Tenant requests any revision to the
Approved Architectural Drawings, Landlord shall provide Tenant with notice
approving or reasonably disapproving such revision, and, if Landlord approves
such revision, Landlord shall have such revision made and delivered to Tenant,
together with notice of any resulting change in the estimated total cost
associated with the Tenant Improvement Work, within 10 business days after the
later of Landlord’s receipt of such request or the mutual execution and delivery
of this Agreement if such revision is not material, and within such longer
period of time as may be reasonably necessary (but not more than 15 business
days after the later of such receipt or such execution and delivery) if such
revision is material, whereupon Tenant, within one (1) business day, shall
notify Landlord whether it desires to proceed with such revision. If Landlord
has begun performing the Tenant Improvement Work, then, in the absence of such
authorization, Landlord shall have the option to continue such performance
disregarding such revision. Landlord shall not revise the Approved Architectural
Drawings without Tenant’s consent, which shall not be unreasonably withheld or
conditioned. Tenant shall approve, or reasonably disapprove (and state, with
reasonable specificity, its reasons for disapproving), any revision to the
Approved Architectural Drawings within two (2) business days after receiving
Landlord’s request for approval thereof. For purposes hereof, any change order
affecting the Approved Architectural Drawings shall be deemed a revision to the
Approved Architectural Drawings.

 

2.7.2 Approved Additional Programming Information. If Tenant requests Landlord’s
approval of any revision to the Approved Additional Programming Information,
Landlord shall provide Tenant with notice approving or reasonably disapproving
such revision, together with notice of any resulting change in the estimated
total cost associated with the Tenant Improvement Work, within five (5) business
days after the later of Landlord’s receipt of such request or the mutual
execution and delivery of this Agreement, whereupon Tenant, within two (2)
business days, shall notify Landlord whether it desires to proceed with such
revision. If Landlord has begun performing the Tenant Improvement Work, then, in
the absence of such authorization, Landlord shall have the option to continue
such performance disregarding such revision. Landlord shall not revise the
Approved Additional Programming Information without Tenant’s consent, which
shall not be unreasonably withheld or conditioned. Tenant shall approve, or
reasonably disapprove (and state, with reasonable specificity, its reasons for
disapproving), any revision to the Approved Additional Programming Information
within two (2) business days after receiving Landlord’s request for approval
thereof.

 

2.7.3 Approved Space Plan. If Tenant requests Landlord’s approval of any
revision to the Approved Space Plan, Landlord shall provide Tenant with notice
approving or reasonably disapproving such revision, together with notice of any
resulting change in the estimated total cost associated with the Tenant
Improvement Work, within five (5) business days after the later of Landlord’s
receipt of such request or the mutual execution and delivery of this Agreement,
whereupon Tenant, within two (2) business days, shall notify Landlord whether it
desires to proceed with such revision. If Landlord has begun performing the
Tenant Improvement Work, then, in the absence of such authorization, Landlord
shall have the option to continue such performance disregarding such revision.
Landlord shall not revise the Approved Space Plan without Tenant’s consent,
which shall not be unreasonably withheld or conditioned. Tenant shall approve,
or reasonably disapprove (and state, with reasonable specificity, its reasons
for disapproving), any revision to the Approved Space Plan within two (2)
business days after receiving Landlord’s request for approval thereof.

 



 

 

 

2.7.4 Costs of Revisions. Tenant shall reimburse Landlord, immediately upon
demand, for any increase in the total cost associated with the Tenant
Improvement Work that results from any revision to the Approved Architectural
Drawings requested by Tenant, any revision to the Approved Additional
Programming Information made by Tenant, or any revision to the Approved Space
Plan requested or made by Tenant, including, in each case, any cost of preparing
or reviewing such revision.

 

2.8 Tenant’s Approval Deadline. Tenant shall approve the Architectural Drawings
pursuant to Section 2.5 above on or before Tenant’s Approval Deadline (defined
below). As used in this Work Letter, “Tenant’s Approval Deadline” means the date
occurring 30 business days after the mutual execution and delivery of this
Agreement; provided, however, that Tenant’s Approval Deadline shall be extended
by one (1) day for each day, if any, by which Tenant’s approval of the
Architectural Drawings pursuant to Section 2.5 above is delayed by any failure
of Landlord to perform its obligations under this Section 2.

 

3CONSTRUCTION.

 

3.1 Contractor. Landlord shall retain a contractor of its choice (the
“Contractor”) to perform the Tenant Improvement Work. In addition, Landlord may
select and/or approve of any subcontractors, mechanics and materialmen used in
connection with the performance of the Tenant Improvement Work.

 

3.2 Engineering Drawings.

 

3.2.1 Preparation. Landlord shall cause the engineering working drawings for the
mechanical, electrical, plumbing, fire-alarm and fire sprinkler work in the
Premises (the “Engineering Drawings”) to (a) be prepared by one or more of the
Architect, the Contractor, and/or engineers or other consultants selected and/or
retained by the Architect, the Contractor or Landlord, and (b) conform to the
Approved Space Plan, the Approved Additional Programming Information, the first
sentence of Section 4 below, and any then-existing Approved Architectural
Drawings (collectively, the “Engineering Requirements”).

 

3.2.2 Design Build. Except as provided in Section 3.2.3 below:

 

A. Delivery and Approval. The Engineering Drawings shall be delivered to Tenant
within 15 business days after the later of Tenant’s approval of the
Architectural Drawings pursuant to Section 2.5 above or the mutual execution and
delivery of this Agreement. Tenant shall approve, or reasonably disapprove (and
state, with reasonable specificity, its reasons for disapproving), the
Engineering Drawings within two (2) business days after the latest of
(a) Tenant’s receipt of the Engineering Drawings, (b) Tenant’s approval of the
Architectural Drawings, or (c) the mutual execution and delivery of this
Agreement. After receiving any such notice of reasonable disapproval, Landlord
shall cause the Contractor to revise the Engineering Drawings and resubmit them
to Tenant, taking into account the reasons for Tenant’s disapproval; provided,
however, that Landlord shall not be required to make any revision to the
Engineering Drawings that conflicts with the Engineering Requirements or the
Landlord Requirements or is otherwise reasonably disapproved by Landlord. Such
procedure shall be repeated as necessary until Tenant has reasonably approved
the Engineering Drawings. Such approved Engineering Drawings shall be referred
to herein as the “Approved Engineering Drawings”.

 

B. Revisions. If Tenant requests any revision to the Approved Engineering
Drawings, Landlord shall provide Tenant with notice approving or reasonably
disapproving such revision, and, if Landlord approves such revision, Landlord
shall have such revision made and delivered to Tenant, together with notice of
any resulting change in the estimated total cost associated with the Tenant
Improvement Work, within five (5) business days after the later of Landlord’s
receipt of such request or the mutual execution and delivery of this Agreement
if such revision is not material, and within such longer period of time as may
be reasonably necessary (but not more than 10 business days after the later of
such receipt or such execution and delivery) if such revision is material,
whereupon Tenant, within one (1) business day, shall notify Landlord whether it
desires to proceed with such revision. If Landlord has begun performing the
Tenant Improvement Work, then, in the absence of such authorization, Landlord
shall have the option to continue such performance disregarding such revision.
Landlord shall not revise the Approved Engineering Drawings without Tenant’s
consent, which shall not be unreasonably withheld or conditioned. Tenant shall
approve, or reasonably disapprove (and state, with reasonable specificity, its
reasons for disapproving), any revision to the Approved Engineering Drawings
within two (2) business days after receiving Landlord’s request for approval
thereof. Any change order affecting the Approved Engineering Drawings shall be
deemed a revision to the Approved Engineering Drawings. Tenant shall reimburse
Landlord, immediately upon demand, for any increase in the total cost associated
with the Tenant Improvement Work that results from any revision to the Approved
Engineering Drawings requested by Tenant, including the cost of preparing such
revision.

 



 

 

 

3.2.3 Design Bid Build. If Landlord, at its option, causes the Engineering
Drawings to be delivered to Tenant on or before the date on which the
Architectural Drawings are first delivered to Tenant pursuant to Section 2.5
above, then (a) Section 3.2.2 above shall not apply; (b) Tenant’s review and
approval of, and any revisions to, the Engineering Drawings shall be governed by
Sections 2.5 and 2.7 above as if the Engineering Drawings were part of the
Architectural Drawings; and (c) the Engineering Drawings, as approved by Tenant
pursuant to Section 2.5 above, shall be referred to herein as the “Approved
Engineering Drawings”.

 

3.3 Permits. Landlord shall cause the Contractor to submit the Approved
Architectural Drawings and the Approved Engineering Drawings (collectively, the
“Approved Construction Drawings”) to the appropriate municipal authorities and
otherwise apply for and obtain from such authorities all permits necessary for
the Contractor to complete the Tenant Improvement Work (the “Permits”).

 

3.4 Construction.

 

3.4.1 Performance of Tenant Improvement Work. Landlord shall cause the
Contractor to perform the Tenant Improvement Work in accordance with the
Approved Construction Drawings.

 

3.4.2 Contractor’s Warranties. Tenant waives all claims against Landlord
relating to any defects in the Tenant Improvements; provided, however, that if,
within 30 days after substantial completion of the Tenant Improvement Work,
Tenant provides notice to Landlord of any non-latent defect in the Tenant
Improvements, or if, within 11 months after substantial completion of the Tenant
Improvement Work, Tenant provides notice to Landlord of any latent defect in the
Tenant Improvements, then Landlord shall promptly cause such defect to be
corrected.

 

4 COMPLIANCE WITH LAW; SUITABILITY FOR TENANT’S USE. Landlord shall (a) cause
the Architectural Drawings and the Engineering Drawings, other than any Tenant
Revision (defined below), to comply with law, and (b) cause the Architect or the
Contractor, as applicable, to use the Required Level of Care (defined below) to
cause any Tenant Revision to comply with law; provided, however, that Landlord
shall not be responsible for any violation of law resulting from (a) any
particular use of the Premises (as distinguished from general office use), or
(b) any failure of the Approved Additional Programming Information to comply
with law. As used herein, “Tenant Revision” means any revision to the Approved
Space Plan or the Approved Construction Drawings made or requested by Tenant. As
used herein, “Required Level of Care” means the level of care that reputable
architects and engineers customarily use to cause architectural and engineering
plans, drawings and specifications to comply with law where such plans, drawings
and specifications are prepared for spaces in buildings comparable in quality to
the Building. Except as provided above in this Section 4, Tenant shall be
responsible for ensuring that the Approved Space Plan, the Additional
Programming Information, the Architectural Drawings and the Engineering Drawings
(collectively, the “Plans”) are suitable for Tenant’s use of the Premises and
comply with law, and neither the preparation of the Plans by Landlord’s
consultants nor Landlord’s approval of the Plans shall relieve Tenant from such
responsibility. To the extent that either party (the “Responsible Party”) is
responsible under this Section 4 for causing the Plans to comply with law, the
Responsible Party may contest any alleged violation of law in good faith,
including by seeking a waiver or deferment of compliance, asserting any defense
allowed by law, and exercising any right of appeal (provided that the other
party incurs no liability as a result of such contest and that, after completing
such contest, the Responsible Party makes any modification to the Plans or any
alteration to the Premises that is necessary to comply with any final order or
judgment).

 

5 COMPLETION.

 

5.1 Substantial Completion. For purposes of Section 1.3.2 of this Agreement, and
subject to Section 5.2 below, the Tenant Improvement Work shall be deemed to be
“Substantially Complete” upon the completion of the Tenant Improvement Work
pursuant to the Approved Construction Drawings (as reasonably determined by
Landlord), with the exception of any details of construction, mechanical
adjustment or any other similar matter the non-completion of which does not
materially interfere with Tenant’s use of the Premises.

 

5.2 Tenant Cooperation; Tenant Delay. Tenant shall use reasonable efforts to
cooperate with Landlord, the Architect, the Contractor, and Landlord’s other
consultants to complete all phases of the Plans, obtain the Permits and complete
the Tenant Improvement Work as soon as possible, and Tenant shall meet with
Landlord, in accordance with a schedule determined by Landlord, to discuss the
parties’ progress. Without limiting the foregoing, if (i) the Tenant
Improvements include the installation of electrical connections for furniture
stations to be installed by Tenant, and (ii) any electrical or other portions of
such furniture stations must be installed in order for Landlord to obtain any
governmental approval required for occupancy of the Premises, then (x) Tenant,
upon five (5) business days’ notice from Landlord, shall promptly install such
portions of such furniture stations in accordance with Sections 7.2 and 7.3 of
this Lease, and (y) during the period of Tenant’s entry into the Premises for
the purpose of performing such installation, all of Tenant’s obligations under
this Agreement relating to the Premises shall apply, except for the obligation
to pay Monthly Rent. In addition, without limiting the foregoing, if the
Substantial Completion of the Tenant Improvement Work is delayed (a “Tenant
Delay”) as a result of (a) any failure of Tenant to approve the Architectural
Drawings pursuant to Section 2.5 above on or before Tenant’s Approval Deadline;
(b) any failure of Tenant to timely approve the Engineering Drawings, pursuant
to Section 3.2.2.A above, for any reason other than their failure to satisfy the
Engineering Requirements; (c) any failure of Tenant to timely approve any other
matter requiring Tenant’s approval; (d) any breach by Tenant of this Work Letter
or this Agreement; (e) any request by Tenant for any revision to, or for
Landlord’s approval of any revision to, any portion of the Plans that has
previously been approved by both parties (except to the extent that such delay
results from a breach by Landlord of its obligations under Section 2.7 or
3.2.2.B above); (f) [Intentionally Omitted]; (g) [Intentionally Omitted]; or
(h) any other act or omission of Tenant or any of its agents, employees or
representatives, then, notwithstanding any contrary provision of this Agreement,
and regardless of when the Tenant Improvement Work is actually Substantially
Completed, the Tenant Improvement Work shall be deemed to be Substantially
Completed on the date on which the Tenant Improvement Work would have been
Substantially Completed if no such Tenant Delay had occurred. Notwithstanding
the foregoing, Landlord shall not be required to tender possession of the
Premises to Tenant before the Tenant Improvement Work has been Substantially
Completed, as determined without giving effect to the preceding sentence.

 

6. MISCELLANEOUS. Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, Landlord’s obligations under this Work Letter shall be excused until
such default is cured and Tenant shall be responsible for any resulting delay in
the completion of the Tenant Improvement Work. This Work Letter shall not apply
to any space other than the Premises.

 

 

 

 

EXHIBIT C

 

SKYWAY LANDING II

 

CONFIRMATION LETTER

 

_____________________, 20__

 

To:

_______________________

_______________________

_______________________

_______________________


 

Re: Office Lease (the “Lease”) dated ______________, 20____, between
___________________________, a ________________________ (“Landlord”), and
______________________________, a _____________________ (“Tenant”), concerning
Suite _____ on the _______ floor of the building located at ___________________,
_____________________ California.

 

Dear _________________:

 

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

1.The Commencement Date is _____________ and the Expiration Date is
_______________.

 

2.The exact number of rentable square feet within the Premises is _________
square feet, subject to Section 2.1.1 of the Lease.

 

3.Tenant’s Share, based upon the exact number of rentable square feet within the
Premises, is ____________%, subject to Section 2.1.1 of the Lease.

 

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within 20 days after receiving it, Tenant
shall be deemed to have executed and returned it without exception.

 



      “Landlord”:               _______________________________,       a
________________________               By:
                                                             Name:          
Title:             Agreed and Accepted as of _____, 20__.              
“Tenant”:               _______________________________,       a
________________________              



By:

                                                             Name:        
Title:        



 

 

 

 

EXHIBIT D

 

SKYWAY LANDING II



RULES AND REGULATIONS

 

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

 

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
consent. Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Two (2) keys will be furnished by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.

 

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

 

3. Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for Comparable Buildings. Tenant
shall cause its employees, agents, contractors, invitees and licensees who use
Building doors during such hours to securely close and lock them after such use.
Any person entering or leaving the Building during such hours, or when the
Building doors are otherwise locked, may be required to sign the Building
register (if applicable), and access to the Building may be refused unless such
person has proper identification or has a previously arranged access pass.
Landlord will furnish passes to persons for whom Tenant requests them. Tenant
shall be responsible for all persons for whom Tenant requests passes and shall
be liable to Landlord for all acts of such persons. Landlord and its agents
shall not be liable for damages for any error with regard to the admission or
exclusion of any person to or from the Building. In case of invasion, mob, riot,
evacuation, public excitement or other commotion, Landlord may prevent access to
the Building or the Project during the continuance thereof by any means it deems
appropriate for the safety and protection of life and property.

 

4. All moving activity into or out of the Building shall be scheduled with
Landlord and done only at such time and in such manner as Landlord designates.
Landlord may prescribe the weight, size and position of all safes and other
heavy property brought into the Building and also the times and manner of moving
the same in and out of the Building. Safes and other heavy objects shall, if
considered necessary by Landlord, stand on supports of such thickness as is
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such safe or property. Any damage to the Building,
its contents, occupants or invitees resulting from Tenant’s moving or
maintaining any such safe or other heavy property shall be the sole
responsibility and expense of Tenant (notwithstanding Sections 7 and 10.4 of
this Lease).

 

5. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours, in such specific elevator and by such personnel as shall be designated by
Landlord.

 

6. Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

 

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior consent. Tenant shall not disturb, solicit, peddle or canvass
any occupant of the Project.

 

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance shall be thrown therein. Notwithstanding Sections 7 and 10.4 of this
Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

 

9. Tenant shall not overload the floor of the Premises, or mark, drive nails or
screws or drill into the partitions, woodwork or drywall of the Premises, or
otherwise deface the Premises, without Landlord’s prior consent. Tenant shall
not purchase bottled water, ice, towel, linen, maintenance or other like
services from any person not approved by Landlord.

 



 

 

 

10. Except for snack and soft drink vending machines at locations within the
Premises reasonably approved by Landlord and intended for the sole use of
Tenant’s employees and invitees, no vending machine shall be installed,
maintained or operated in the Premises without Landlord’s prior consent.

 

11. Tenant shall not, without Landlord’s prior consent, use, store, install,
disturb, spill, remove, release or dispose of, within or about the Premises or
any other portion of the Project, any asbestos-containing materials, any solid,
liquid or gaseous material now or subsequently considered toxic or hazardous
under the provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law, or any inflammable, explosive or dangerous fluid or
substance; provided, however, that Tenant may use, store and dispose of such
substances in such amounts as are typically found in similar premises used for
general office purposes provided that such use, storage and disposal does not
damage any part of the Premises, Building or Project and is performed in a safe
manner and in accordance with all Laws. Tenant shall comply with all Laws
pertaining to and governing the use of such materials by Tenant and shall remain
solely liable for the costs of abatement and removal. No burning candle or other
open flame shall be ignited or kept by Tenant in or about the Premises, Building
or Project.

 

12. Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.

 

13. Tenant shall not use or keep any foul or noxious gas or substance in or on
the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

 

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than service animals legally required to be
admitted), birds, aquariums, or, except in areas designated by Landlord,
bicycles or other vehicles.

 

15. No cooking shall be done in the Premises, nor shall the Premises be used for
lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all Laws.

 

16. The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, or for the manufacture or sale of liquor,
narcotics or tobacco, or as a medical office, a barber or manicure shop, or an
employment bureau.

 

17. Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

 

18. Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

 

19. Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

 

20. Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.

 

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
Tenant shall not, without Landlord's prior written consent (which consent may be
granted or withheld in Landlord's sole and absolute discretion), allow any
employee, contractor or agent to carry any type of gun or other firearm in or
about the Premises, the Building or the Project.

 



 

 

 

22. Any persons employed by Tenant to do janitorial work (a) shall be subject to
Landlord’s prior consent; (b) shall not, in Landlord’s reasonable judgment,
disturb labor harmony with any workforce or trades engaged in performing other
work or services at the Project; and (c) while in the Building and outside of
the Premises, shall be subject to the control and direction of the Building
manager (but not as an agent or employee of such manager or Landlord), and
Tenant shall be responsible for all acts of such persons.

 

23. No awning or other projection shall be attached to the outside walls of the
Building. Other than Landlord’s Building-standard window coverings, no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises. All electrical ceiling fixtures hung
in the Premises or spaces along the perimeter of the Building must be
fluorescent and/or of a quality, type, design and a warm white bulb color
approved in advance by Landlord. Neither the interior nor exterior of any
windows shall be coated or otherwise sunscreened. Tenant shall abide by
Landlord’s regulations concerning the opening and closing of window coverings.

 

24. Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

 

25. Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

 

26. Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5 (as may be amended or replaced) and with
any local “No-Smoking” ordinance that is not superseded by such law.

 

27. Tenant shall cooperate in any safety or security program developed by
Landlord or required by Law.

 

28. All office equipment of an electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

 

29. Tenant shall not use any hand trucks except those equipped with rubber tires
and rubber side guards.

 

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without Landlord’s prior consent.

 

31. Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.

 

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof, provided that no
such modification or supplement shall materially reduce Tenant’s rights or
materially increase Tenant’s obligations hereunder. Landlord may waive any of
these Rules and Regulations for the benefit of any tenant, but no such waiver
shall be construed as a waiver of such Rule and Regulation in favor of any other
tenant nor prevent Landlord from thereafter enforcing such Rule and Regulation
against any tenant. Notwithstanding the foregoing, no rule that is added to the
initial Rules and Regulations shall be enforced against Tenant in a manner that
unreasonably discriminates in favor of any other similarly situated tenant.

 

 

 

 

EXHIBIT E

 

SKYWAY LANDING II

 

JUDICIAL REFERENCE

 

 

IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.

 

(a) It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, subject to the exclusions set forth in (b) below, any and every
action, proceeding or cross-claim brought by either party hereto against the
other (and/or against its officers, directors, employees, agents or subsidiaries
or affiliated entities) on any matters arising out of or in any way connected
with this Lease, Tenant’s use or occupancy of the Premises and/or any claim of
injury or damage, whether sounding in contract, tort, or otherwise, shall be
heard and resolved by a referee under the provisions of the California Code of
Civil Procedure, Sections 638 — 645.1, inclusive (as same may be amended, or any
successor statute(s) thereto) (the "Referee Sections").

 

(b) Excluded from the requirement of judicial reference set forth above are (i)
actions to seek emergency injunctive relief, preliminary injunctive relief,
unlawful or forcible detainer, or a prejudgment writ of attachment and (ii) any
dispute for which an alternative dispute resolution procedure is otherwise
expressly provided in the Lease (including any exhibits thereto). The actions
described in (i) above may be brought in the trial court in the county in which
the Premises are located; provided, however, that as soon as practicable after
the trial court rules on one or more of the above issues, the parties shall
refer the lawsuit, and any remaining issues, controversies, or disputes to a
referee, as provided in this section and the Referee Sections.

 

(c) Any fee to initiate the judicial reference proceedings and all fees charged
and costs incurred by the referee shall be paid by the party initiating such
procedure (except that if a reporter is requested by either party, then a
reporter shall be present at all proceedings where requested and the fees of
such reporter – except for copies ordered by the other parties – shall be borne
by the party requesting the reporter); provided however, that allocation of the
costs and fees, including any initiation fee, of such proceeding shall be
ultimately determined in accordance with Section 25.6 of this Lease.

 

(d) The exclusive venue of the proceedings shall be in the county in which the
Premises are located.

 

(e) Within 10 days of receipt by any party of a request to resolve any dispute
or controversy pursuant to this Exhibit E, the parties shall agree upon a single
referee who shall try all issues, whether of fact or law, and report a finding
and judgment on such issues as required by the Referee Sections. If the parties
are unable to agree upon a referee within such 10-day period, then any party may
thereafter file a lawsuit in the county in which the Premises are located for
the purpose of appointment of a referee under the Referee Sections. If the
referee is appointed by the court, the referee shall be a neutral and impartial
retired judge with substantial experience in the relevant matters to be
determined, from the panels offered by JAMS or ADR Services, Inc. The proposed
referee may be challenged by any party for any of the grounds listed in the
Referee Sections. The referee shall have the power to decide all issues of fact
and law and report his or her decision on such issues, and to issue all
recognized remedies available at law or in equity for any cause of action that
is before the referee, including an award of attorneys’ fees and costs in
accordance with this Lease. The referee shall not, however, have the power to
award punitive damages, nor shall the referee have the power to award any other
damages that are not permitted by the express provisions of this Lease, and the
parties waive any right to recover such damages.

 

(f) The parties may conduct all discovery as provided in the California Code of
Civil Procedure, and the referee shall oversee discovery and may enforce all
discovery orders in the same manner as any trial court judge, with rights to
regulate discovery and to issue and enforce subpoenas, protective orders and
other limitations on discovery available under California Law.

 

(g) The reference proceeding shall be conducted in accordance with California
Law (including the rules of evidence), and in all regards, the referee shall
follow California Law applicable at the time of the reference proceeding. The
parties shall promptly and diligently cooperate with one another and the
referee, and shall perform such acts as may be necessary to obtain a prompt and
expeditious resolution of the dispute or controversy in accordance with the
terms of this Exhibit E. In this regard, the parties agree that the parties and
the referee shall use best efforts to ensure that (a) discovery, including all
expert discovery (but excluding motions regarding discovery) be concluded within
six (6) months of the date of the appointment of the referee, and (b) a trial
date be set so that the trial proceeding is held no more than nine (9) months
after the date of the appointment of the referee.

 



 

 

 

(h) In accordance with Section 644 of the California Code of Civil Procedure,
the decision of the referee upon the whole issue must stand as the decision of
the court, and upon the filing of the statement of decision with the clerk of
the court, or with the judge if there is no clerk, judgment may be entered
thereon in the same manner as if the action had been tried by the court. Any
decision of the referee and/or judgment or other order entered thereon shall be
appealable to the same extent and in the same manner that such decision,
judgment, or order would be appealable if rendered by a judge of the superior
court in which venue is proper hereunder. The referee shall in his/her statement
of decision set forth his/her findings of fact and conclusions of law. The
parties intend this general reference agreement to be specifically enforceable
in accordance with the Code of Civil Procedure. Nothing in this Exhibit E shall
prejudice the right of any party to obtain provisional relief or other equitable
remedies from a court of competent jurisdiction as shall otherwise be available
under the Code of Civil Procedure and/or applicable court rules.  

 

 

 

 

EXHIBIT F

 

SKYWAY LANDING II

ADDITIONAL PROVISIONS

 

1.California Civil Code Section 1938. Pursuant to California Civil Code § 1938,
Landlord hereby states that the Premises have not undergone inspection by a
Certified Access Specialist (CASp) (defined in California Civil Code § 55.52).

 

2. Extension Option.

 

2.1.Grant of Option; Conditions. Tenant shall have the right (the “Extension
Option”) to extend the Term for one (1) additional period of five (5) years
beginning on the day immediately following the expiration date of the Lease and
ending on the 5th anniversary of such expiration date (the “Extension Term”),
if:

 

(a)not less than 9 and not more than 12 full calendar months before the
expiration date of the Lease, Tenant delivers written notice to Landlord (the
“Extension Notice”) electing to exercise the Extension Option and stating
Tenant’s estimate of the Prevailing Market (defined in Section 2.5 below) rate
for the Extension Term;

 

(b)no Default exists when Tenant delivers the Extension Notice;

 

(c)no part of the Premises is sublet (other than to an Affiliate of Tenant) when
Tenant delivers the Extension Notice; and

 

(d)the Lease has not been assigned (other than pursuant to a Permitted Transfer)
before Tenant delivers the Extension Notice.

 

2.2.Terms Applicable to Extension Term.

 

A.During the Extension Term, (a) the Base Rent rate per rentable square foot
shall be equal to the Prevailing Market rate per rentable square foot; (b) Base
Rent shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate; and (c) Base Rent shall be payable in
monthly installments in accordance with the terms and conditions of the Lease.

 

B.During the Extension Term Tenant shall pay Tenant’s Share of Expenses and
Taxes for the Premises in accordance with the Lease.

 

2.3.Procedure for Determining Prevailing Market.

 

A.Initial Procedure. Within 30 days after receiving the Extension Notice,
Landlord shall give Tenant either (i) written notice (“Landlord’s Binding
Notice”) accepting Tenant’s estimate of the Prevailing Market rate for the
Extension Term stated in the Extension Notice, or (ii) written notice
(“Landlord’s Rejection Notice”) rejecting such estimate and stating Landlord’s
estimate of the Prevailing Market rate for the Extension Term. If Landlord gives
Tenant a Landlord’s Rejection Notice, Tenant, within 15 days thereafter, shall
give Landlord either (i) written notice (“Tenant’s Binding Notice”) accepting
Landlord’s estimate of the Prevailing Market rate for the Extension Term stated
in such Landlord’s Rejection Notice, or (ii) written notice (“Tenant’s Rejection
Notice”) rejecting such estimate. If Tenant gives Landlord a Tenant’s Rejection
Notice, Landlord and Tenant shall work together in good faith to agree in
writing upon the Prevailing Market rate for the Extension Term. If, within
30 days after delivery of a Tenant’s Rejection Notice, the parties fail to agree
in writing upon the Prevailing Market rate, the provisions of Section 2.3.B
below shall apply.

 

B.Dispute Resolution Procedure.

 

1.If, within 30 days after delivery of a Tenant’s Rejection Notice, the parties
fail to agree in writing upon the Prevailing Market rate, Landlord and Tenant,
within five (5) days thereafter, shall each simultaneously submit to the other,
in a sealed envelope, its good faith estimate of the Prevailing Market rate for
the Extension Term (collectively, the “Estimates”). Within seven (7) days after
the exchange of Estimates, Landlord and Tenant shall each select a broker or
agent (an “Agent”) to determine which of the two Estimates most closely reflects
the Prevailing Market rate for the Extension Term. Each Agent so selected shall
be licensed as a real estate broker or agent and in good standing with the
California Department of Real Estate, and shall have had at least five (5)
years’ experience within the previous 10 years as a commercial real estate
broker or agent working in San Carlos, California, with working knowledge of
current rental rates and leasing practices relating to buildings similar to the
Building.

 



 

 

 

2.If each party selects an Agent in accordance with Section 2.3.B.1 above, the
parties shall cause their respective Agents to work together in good faith to
agree upon which of the two Estimates most closely reflects the Prevailing
Market rate for the Extension Term. The Estimate, if any, so agreed upon by such
Agents shall be final and binding on both parties as the Prevailing Market rate
for the Extension Term and may be entered in a court of competent jurisdiction.
If the Agents fail to reach such agreement within 20 days after their selection,
then, within 10 days after the expiration of such 20-day period, the parties
shall instruct the Agents to select a third Agent meeting the above criteria
(and if the Agents fail to agree upon such third Agent within 10 days after
being so instructed, either party may cause a court of competent jurisdiction to
select such third Agent). Promptly upon selection of such third Agent, the
parties shall instruct such Agent (or, if only one of the parties has selected
an Agent within the 7-day period described above, then promptly after the
expiration of such 7-day period the parties shall instruct such Agent) to
determine, as soon as practicable but in any case within 14 days after his
selection, which of the two Estimates most closely reflects the Prevailing
Market rate. Such determination by such Agent (the “Final Agent”) shall be final
and binding on both parties as the Prevailing Market rate for the Extension Term
and may be entered in a court of competent jurisdiction. If the Final Agent
believes that expert advice would materially assist him, he may retain one or
more qualified persons to provide such expert advice. The parties shall share
equally in the costs of the Final Agent and of any experts retained by the Final
Agent. Any fees of any other broker, agent, counsel or expert engaged by
Landlord or Tenant shall be borne by the party retaining such broker, agent,
counsel or expert.

 

C.Adjustment. If the Prevailing Market rate has not been determined by the
commencement date of the Extension Term, Tenant shall pay Base Rent for the
Extension Term upon the terms and conditions in effect during the last month
ending on or before the expiration date of the Lease until such time as the
Prevailing Market rate has been determined. Upon such determination, the Base
Rent for the Extension Term shall be retroactively adjusted. If such adjustment
results in an under- or overpayment of Base Rent by Tenant, Tenant shall pay
Landlord the amount of such underpayment, or receive a credit in the amount of
such overpayment, with or against the next Base Rent due under the Lease.

 

2.4.Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 2.3 above, Landlord, within a reasonable
time thereafter, shall prepare and deliver to Tenant an amendment (the
“Extension Amendment”) reflecting changes in the Base Rent, the Term, the
expiration date of the Lease, and other appropriate terms in accordance with
this Section 2, and Tenant shall execute and return (or provide Landlord with
reasonable objections to) the Extension Amendment within 30 days after receiving
it. Notwithstanding the foregoing, upon determination of the Prevailing Market
rate for the Extension Term in accordance with Section 2.3 above, an otherwise
valid exercise of the Extension Option shall be fully effective whether or not
the Extension Amendment is executed.

 

2.5.Definition of Prevailing Market. For purposes of this Extension Option,
“Prevailing Market” shall mean the arms-length, fair-market, annual rental rate
per rentable square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
office buildings comparable to the Building in the San Carlos, California area.
The determination of Prevailing Market shall take into account (i) any material
economic differences between the terms of the Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions,
and the manner, if any, in which the landlord under any such lease is reimbursed
for operating expenses and taxes; (ii) any material differences in configuration
or condition between the Premises and any comparison space, including any cost
that would have to be incurred in order to make the configuration or condition
of the comparison space similar to that of the Premises; and (iii) any
reasonably anticipated changes in the Prevailing Market rate from the time such
Prevailing Market rate is being determined and the time such Prevailing Market
rate will become effective under the Lease.

 

2.6.Intentionally Omitted.

 



 

 

 

3.Building Signage.

 

3.1Tenant’s Right to Building Signage. Subject to the terms of this Section 3,
from and after the Commencement Date, Tenant shall have the right (without
payment of a monthly charge or fee) to install, maintain, repair, replace and
operate the Building Signage (defined below). As used herein, “Building Signage”
means a sign that (i) bears the Tenant Name (defined below) and is located at
the top of the exterior side of the Building facing the 101 Highway (i.e., the
West side of the Building), as more particularly shown in Exhibit G attached
hereto. As used herein, “Tenant Name” means, at any time, at Tenant’s
discretion, (i) the name of Tenant set forth in the first paragraph of this
Lease (“Tenant’s Existing Name”), or (ii) if Tenant’s name is not then Tenant’s
Existing Name, then Tenant’s name, provided that such name is compatible with a
first-class office building, as determined by Landlord in its reasonable
discretion, and/or (iii) Tenant’s logo, provided that such logo is then being
used by Tenant on a substantially nationwide basis and is compatible with a
first-class office building, as determined by Landlord in its reasonable
discretion. Notwithstanding any contrary provision hereof, Tenant’s rights to
the Building Signage under this Section 3 shall be personal to the party named
as Tenant in the first paragraph of this Lease (“Existing Tenant”) and to any
successor to Existing Tenant’s interest in the Lease that acquires its interest
in the Lease solely by means of one or more Permitted Transfers originating with
Existing Tenant, and may not be transferred to any other party.

 

3.2Landlord’s Approval. The size, color, materials and all other aspects of the
Building Signage, including the manner in which it is attached to the Building
and any provisions for illumination, shall be subject to Landlord’s approval,
which may be withheld in Landlord’s reasonable discretion; provided, however,
that Landlord’s approval as to aesthetic matters may be withheld in Landlord’s
sole and absolute (but good faith) discretion.

 

3.3General Provisions. Tenant, at its expense, shall design, fabricate, install,
maintain, repair, replace, operate and remove the Building Signage, in each case
in a first class manner consistent with a first-class office building and in
compliance with all applicable Laws. Without limiting the foregoing, Tenant
shall not install or modify the Building Signage until after obtaining and
providing copies to Landlord of all permits and approvals necessary therefor.
Tenant shall be solely responsible, at its expense, for obtaining such permits
and approvals; provided, however, that Landlord shall reasonably cooperate with
Tenant, at no material cost or liability to Landlord, in executing permit
applications and performing any other ministerial acts reasonably necessary to
enable Tenant to obtain such permits and approvals. Within 30 days after the
expiration or earlier termination of the Lease (or, if earlier, the date on
which Tenant becomes no longer entitled to Building Signage under this
Section 3), Tenant, at its expense, shall remove the Building Signage and
restore all damage to the Building caused by its installation, operation or
removal. Notwithstanding any contrary provision of the Lease, Tenant, not
Landlord, shall, at its expense, (i) cause its property insurance policy to
cover the Building Signage, and (ii) promptly repair the Building Signage if it
is damaged by fire or any other casualty (unless Tenant, by prompt written
notice to Landlord, elects to remove the Building Signage altogether, in which
event Tenant shall no longer be entitled to Building Signage under this
Section 3). Except as may be expressly provided in this Section 3, the
installation, maintenance, repair, replacement, removal and any other work
performed by Tenant affecting the Building Signage shall be governed by the
provisions of Section 7 of the Lease as if such work were an Alteration. If an
emergency results from Tenant’s failure to maintain, repair, replace, operate or
remove the Building Signage as required under this Section 3, then, without
limiting Landlord’s remedies, Landlord, at its option, with notice to Tenant (by
telephone, e-mail, fax or any other reasonable method, notwithstanding
Section 25.1 of the Lease), may perform such maintenance, repair, replacement,
operation or removal, in which event Tenant shall reimburse Landlord for the
reasonable cost thereof upon Landlord’s demand. The costs of any utilities
consumed in operation of the Building Signage shall be paid by Tenant upon
Landlord’s demand in accordance with Section 6 of the Lease.

 



 

 

 

EXHIBIT G

 

SKYWAY LANDING II

OUTLINE AND LOCATION OF BUILDING SIGNAGE

 

[image_002.jpg]

 



 

 

